 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 1 of 53 PageID #: 5670
                                                                       2065


1    UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
2    ------------------------------x
                                              16-CR-614(AMD)
3    UNITED STATES OF AMERICA,
                                              United States Courthouse
4                Plaintiff,                   Brooklyn, New York

5                -against-                    March 25, 2019
                                              9:30 a.m.
6    DAN ZHONG,

7              Defendant.
     ------------------------------x
8
                   TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
9                   BEFORE THE HONORABLE ANN M. DONNELLY
                        UNITED STATES DISTRICT JUDGE
10                             BEFORE A JURY

11   APPEARANCES

12   For the Government:          UNITED STATES ATTORNEY'S OFFICE
                                  Eastern District of New York
13                                271 Cadman Plaza East
                                  Brooklyn, New York 11201
14                                BY: ALEXANDER A. SOLOMON, AUSA
                                       IAN CRAIG RICHARDSON, AUSA
15                                     CRAIG HEEREN, AUSA

16
     For the Defendant:           PROSKAUER ROSE LLP
17                                Eleven Times Square
                                  New York, New York 10036-8299
18                                BY: ROBERT J. CLEARY, ESQ.
                                       DIETRICH L. SNELL, ESQ.
19                                     SAMANTHA SPRINGER, ESQ.
                                       BRITTANY BENAVIDEZ, ESQ.
20

21   Also Present:                HEATHER BUTLER, PARALEGAL
                                  S.A. RYAN CAMPBELL
22
     Court Reporter:          Georgette K. Betts, RPR, FCRR, CCR
23                            Phone: (718)804-2777
                              Fax:    (718)804-2795
24                            Email: Georgetteb25@gmail.com
     Proceedings recorded by mechanical stenography. Transcript
25   produced by computer-aided transcription.

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 2 of 53 PageID #: 5671
                                                                       2066
                             FORFEITURE HEARING

1                (In open court; jury not present.)

2                THE COURTROOM DEPUTY:      All rise.

3                THE COURT:    Everybody can sit down.      Good morning

4    everyone.    Let's start with the easy thing first.         I got the

5    defense verdict sheet change.

6                Do you have any problems with those changes?          They

7    look okay to me.

8                MR. SOLOMON:    We've just had some discussions with

9    defense counsel, I believe we've reached a compromise as to

10   the last clause of the introductory sentence, apart from that

11   we're fine.

12               THE COURT:    So we're on the verdict sheet now,

13   right?

14               MR. SOLOMON:    Yes.

15               THE COURT:    Tell me what you agreed on.

16               MR. SOLOMON:    So what we agreed on was -- and,

17   apparently, we just emailed this to the Court, so the question

18   would be:    Did the government prove by a preponderance of the

19   evidence that the following properties were involved, and this

20   is all the same, used, or intended to be used, to commit, or

21   to facilitate the commission of the below offenses, and here's

22   where it changes, for which the jury has convicted the

23   defendant, Dan Zhong, question mark.

24               THE COURT:    Okay.    Let me just read that back to

25   make sure I'm right.      Did the government prove by a

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 3 of 53 PageID #: 5672
                                                                       2067
                             FORFEITURE HEARING

1    preponderance of the evidence that the following properties

2    were involved and used, all of that, to facilitate the

3    commission of the offenses.

4                MR. SOLOMON:    The below offenses.

5                THE COURT:    The below offenses.      Say it again.

6                MR. SOLOMON:    Sure.   The commission of the below

7    offenses for which the jury has convicted the defendant, Dan

8    Zhong, question mark.

9                THE COURT:    Okay.

10               MR. SOLOMON:    And there is -- we also found a

11   typographical error in our initial verdict form, so in

12   subparagraph d., as in David, it should be 57-07 Parsons,

13   rather than 57-05 Parsons.

14               THE COURT:    Okay.   Then with respect to the charge,

15   I think the only real point of contention was this forfeiture

16   of the entire property and I think the point of it is just to

17   make sure the jury knows that even if only part of the

18   property is used illegally, that the entire property is

19   subject to forfeiture.      Do I have that right?      Am I right

20   about that?

21               MR. SOLOMON:    That's correct, Your Honor.

22               THE COURT:    So I took out the statute and all that

23   stuff and it now reads:      Even when only part of the property

24   is used illegally, the entire property is subject to

25   forfeiture.    I think that's correct and I think the point of

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 4 of 53 PageID #: 5673
                                                                       2068
                             FORFEITURE HEARING

1    that inclusion is just to make that point.

2                Do you have any problem with that?

3                MR. SNELL:    Judge, our only issue on that is, I

4    don't think there's any evidence that only a part of the -- it

5    just seems like it's something that's not in the case already,

6    that a part of a property as opposed the entire thing.            That's

7    certainly not an argument I'm planning to make, so that was

8    the basis for our objection.

9                THE COURT:    I see.    Since it's not wrong and just in

10   case -- sometimes jurors have thoughts and feelings of their

11   own, so I think it's fair.        I've just made it a lot shorter

12   and I took out that duplicative part that's third-party

13   interests and -- and excessiveness which is in 10, so it

14   seemed to say it twice so I just took that part out of that

15   one.

16               Do you have any problem with that?

17               MR. SOLOMON:    That's fine.

18               THE COURT:    Have you had a chance to look -- did we

19   give them -- okay.     So look it over, they don't need the

20   introductory part.

21               THE INTERPRETER:      Your Honor, can the interpreter

22   have a copy, please?      Thank you.

23               MR. SOLOMON:    Can we have a couple of minutes, Your

24   Honor?

25               THE COURT:    Sure.

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 5 of 53 PageID #: 5674
                                                                       2069
                             FORFEITURE HEARING

1                Are we good.

2                MR. SOLOMON:    Your Honor, we found the same

3    typographical error, it probably came from our original

4    instructions.     This is on page 3 paragraph six --

5                THE COURT:    The number 57-07.

6                MR. SOLOMON:    Yes.   Other than that, the government

7    is fine.

8                MR. SNELL:    Mr. Solomon beat me to the punch on the

9    typo, but --

10               THE COURT:    You guys are so alert.

11               MR. SNELL:    -- I do have one thing I noticed, the

12   last sentence of instructions three and four is the same, I

13   think it only needs to be there once.

14               THE COURT:    I think that's probably true.       You don't

15   have any objection to that, do you?

16               MR. SOLOMON:    Your Honor, these are different

17   statutes.

18               THE COURT:    I mean, again I don't think this is the

19   key to the case, but I think I'm just going to leave it.            I

20   don't think it is unfairly prejudicial.

21               All right, are we ready for the jury?         I guess so.

22               MR. SOLOMON:    Can I just move the podium over?

23               THE COURT:    Sure.

24               (Jury enters courtroom.)

25               THE COURT:    Let me see the lawyers at the side with

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 6 of 53 PageID #: 5675
                                                                       2070
                             FORFEITURE HEARING

1    the court reporter.

2                (Sidebar conference.)

3                (Continued on the next page.)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 7 of 53 PageID #: 5676
                                                                       2071
                             SIDEBAR CONFERENCE

1                THE COURT:    I wanted to clarify, we should get the

2    alternates as well, they're here.        I don't think it's going to

3    matter.

4                (End of sidebar conference.)

5                (Continued on the next page.)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 8 of 53 PageID #: 5677
                                                                       2072
                             FORFEITURE HEARING

1                (In open court.)

2                THE COURT:    Sorry, folks, we just need to get the

3    alternate jurors.

4                THE JURY:    Should we go back there?

5                THE COURT:    No, you're good.

6                (Alternate jurors enter courtroom.)

7                THE COURTROOM DEPUTY:      You may be seated.

8                THE COURT:    All right, everybody, good morning.

9                THE JURY:    Good morning.

10               THE COURT:    You have worked very hard throughout the

11   course of this trial, all of you.        On Friday you found that

12   Mr. Zhong was guilty of five of the counts that are charged in

13   the indictment.     There is one more job that you have to do.

14   In a case like this, the government has the right to seek

15   forfeiture of certain property and property that is alleged to

16   be related to the crimes that were charged in the indictment.

17   What we're going to ask you to do is deliberate and consider a

18   special verdict about whether Mr. Zhong must forfeit certain

19   property to the United States because of its connection to the

20   defendant's criminal activities.        What that means is, what

21   forfeiture means is that Mr. Zhong would lose ownership or any

22   interest in the property.

23               The parties are going to present some arguments to

24   you, after that happens I'll give you the law on the issue of

25   forfeiture.    In considering whether a property is subject to

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 9 of 53 PageID #: 5678
                                                                       2073
                             FORFEITURE HEARING

1    forfeiture, you should consider the evidence that you heard

2    throughout the course of the trial.        You should evaluate that

3    evidence and the credibility of that evidence, just as I

4    explained to you last Friday in my final instructions.            Your

5    previous determination that the defendant is guilty of

6    committing the crimes that were charged in the indictment is

7    final, so this is not -- you should not be revisiting that

8    determination.

9                The issue here is whether or not certain property is

10   subject to forfeiture.      I know we have our alternate jurors

11   here and I'll speak to you again after the trial.           This will

12   be a decision that our regular jurors will decide, our

13   alternates are here as insurance just in case something were

14   to happen, but I'm not too concerned about that.

15               All right, so with that we'll hear from the

16   government.

17               MR. SOLOMON:    Thank you, Your Honor.      Good morning.

18   So as the judge indicated, you have one final task before you

19   and that's to determine whether certain properties alleged in

20   the indictment are forfeitable to the government.           In

21   particular, the law makes property used to commit, or to

22   facilitate crimes alleged in the indictment forfeitable to the

23   government.    The question is not whether a property was used

24   in part or in total, even if a part of a property was used --

25   again, the Judge is expert on the law, I expect you'll be

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 10 of 53 PageID #: 5679
                                                                        2074
                             FORFEITURE HEARING

1    hearing instructions on this point.         If part of a property is

2    used to commit a crime or if property is used only one time to

3    commit a crime, the entire property is forfeitable to the

4    government.

5                So there are six properties in this case.          You've

6    heard a lot about these -- much more comfortable -- you've

7    heard a lot about these properties through the course of the

8    trial.    Four of them are right here.

9                So there's 57-07 Parsons Boulevard, that's where

10   Randi Lin's house was and that's where you saw the inspection

11   performed by Special Agent Ioannidis.

12               There is 304 Fifth Avenue, which was built through

13   the help of China Rilin workers.

14               The defendant's home in Livingston, New Jersey at 54

15   Glendale.

16               4 Valentine Farm Court, which we affectionately

17   refer to as the big house.

18               And there are two other properties as well.          Randi

19   Lin also had a co-op, I'll talk to you a little bit about that

20   in a moment, on Beech Avenue in Queens and, lastly, there is

21   also 210 Pavonia, which you've heard a lot about during the

22   trial.

23               So the analysis for almost all of these properties

24   is exactly the same.      You heard abundant evidence at trial

25   establishing that at these specific locations you had China

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 11 of 53 PageID #: 5680
                                                                        2075
                             FORFEITURE HEARING

1    Rilin workers doing work.       And you know that the work was

2    forced, that they were forced into doing this work, so that

3    means that the work was done in violation of the forced labor

4    statutes in Counts One and Counts Two.

5                Additionally, you know that the work was done in

6    part through causing workers to do the work because the

7    company withheld their passports.         So that's in violation of

8    Count Three, which is the withholding the passports count.

9                And you also know that the work was done in

10   violation of the workers' visas, they were brought to this

11   country to do work at diplomatic facilities and once they were

12   made to do private contracting work that violated the terms of

13   their visas, that's Count Five.

14               Count Four was the alien smuggling which meant that

15   every time these workers were transported to sites that they

16   were not authorized to work, that was in further violation of

17   the alien smuggling statute.

18               So there are two properties I want talk to you about

19   in particular, but before I get to those, one thing you're

20   going to hear from the Judge is there is a different standard

21   of review for forfeiture for a portion of the case.            So the

22   standard of the review or the burden of proof that you dealt

23   with in the first part of the case was beyond a reasonable

24   doubt.    The burden of proof here is called preponderance of

25   the evidence.     The Judge will define what exactly that means.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 12 of 53 PageID #: 5681
                                                                        2076
                             FORFEITURE HEARING

1    It's a lesser standard.       Some people refer to as more likely

2    than not.    One way to think of it is, if the ball moves past

3    the 50-yard line even an inch, then it's more likely than not

4    that's the preponderance of the evidence.

5                So let's talk about two of the properties you

6    haven't maybe heard too much about in terms of the evidence.

7    So let's first talk about Glendale Avenue because there wasn't

8    as much evidence that may be at the top of your mind as to

9    what specific work China Rilin did at that location.

10               So you've heard testimony from two different

11   witnesses.    Early on at trial you heard from one of the

12   defendant's neighbors, Jennifer Liu.         And Jennifer Liu

13   testified that she observed work being done on the stairs to

14   Dan Zhong's house, and this is on page 305 of the transcript,

15   line 14, They were fixing his front steps.          And later on she

16   goes on to say that that took two or three days at the most.

17               You also had testimony from Ray Tan, page 368 of the

18   transcript.     So he testified that he saw China Rilin workers

19   doing work on the walls to make them more smooth and later on

20   he testified that a China Rilin engineer was in charge of that

21   work.

22               So you also had testimony from Ken Wang and De Gao.

23   De Gao was the individual who's friends with the defendant and

24   Ken Wang testified and De Gao testified that they both saw

25   China Rilin workers being used as personal servants for the

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 13 of 53 PageID #: 5682
                                                                        2077
                             FORFEITURE HEARING

1    defendant and his family.       So this is what Ken Wang said on

2    page 707, that he saw China Rilin workers being used to drive

3    Dan Zhong and his family members around as needed.            And then

4    he has the anecdote about waking up after drinking too late

5    and seeing one of the workers being used as Dan Zhong's

6    personal chef.     So that is the defendant's property at 54

7    Glendale Avenue in Livingston.

8                Let's turn back to Randi Lin's co-op, and I'm making

9    my colleague go crazy because I'm going out of order, but the

10   co-op, as you may recall, we heard testimony from Special

11   Agent Phillips about messages, WeChat messages found on Randi

12   Lin's phone between Randi Lin and Wang Landong.           And in those

13   messages you saw communications about work that was being done

14   at Randi Lin's co-op on Beech Avenue in Queens.           So one of the

15   first messages -- and this is from March 26, 2015, you may

16   recall early on in the WeChat messages there are a series of

17   photographs that Randi Lin sends to Wang Landong, and then she

18   describes them here.      She says:    This is the photo sequence,

19   this is the exact rooms we're seeing and this is what I need

20   done.    Later on she helpfully includes the precise address,

21   147-37 Beech Avenue, Apartment 2C in Flushing.           The chat

22   continues on.     This, again, is in Exhibit 801.        So they have

23   some communications and this is in May of 2015 about what

24   happened to the workers, they encountered someone from

25   property management.      As you may recall from the messages,

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 14 of 53 PageID #: 5683
                                                                        2078
                             FORFEITURE HEARING

1    Randi Lin did not obtain the necessary approvals from the

2    co-op board before the work started on her co-op, so they had

3    a discussion as to how to complete the renovations

4    surreptitiously so that no one from the co-op board realizes

5    what's going on.      I think that's -- there maybe one more page.

6    They also discuss lying to the property management board about

7    what exactly is going on at the location.

8                So you also heard testimony from Special Agent

9    Phillips who testified that he actually visited this precise

10   address, the Beech Avenue co-op and met with tenant who is

11   living there and he took a picture, some picture of what it

12   looked like inside and noticed it appeared to be freshly

13   renovated.    So that's the Beech Avenue co-op.

14               So the other property I wanted to quickly discuss is

15   210 Pavonia, which is not depicted here but the analysis is a

16   little bit different.      You didn't hear testimony at trial

17   about improvements or work being done by China Rilin workers

18   at 210 Pavonia, that doesn't mean the property is not

19   forfeitable.     So, first of all, you know back from 2011 that

20   workers were improperly restrained there, that's when there's

21   the housing inspection, the housing inspectors find there are

22   double key cylinder locks on the outside door, the doors of

23   egress from the facility.       So that was in furtherance of the

24   forced labor conspiracy.

25               You also know that when the housing inspector show

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 15 of 53 PageID #: 5684
                                                                        2079
                             FORFEITURE HEARING

1    up, Wang Landong arrives with Ray Tan, one of the two of them

2    arrives, they bring the passports and Wang Landong takes the

3    passports away.     So you know the workers didn't have their

4    passports, that's in furtherance of the withholding passports

5    charge.    And you know that we presented evidence on work that

6    was done on the Bank of China dormitory in approximately 2009,

7    2010, and you know during that time frame that workers were

8    transported from their dormitories to work sites, so that

9    would be violation of Count Four, which is the alien smuggling

10   statute charge, and also in violation of Count Five, which is

11   the visa fraud count.

12               Additionally, you know that in 2016 when Special

13   Agent Phillips and the FBI conduct the search of 210 Pavonia,

14   they find that the house was basically used as a stash house

15   to hold contraband and evidence in furtherance of the forced

16   labor scheme.     So here we have the documents, this is the

17   first page of Exhibit 310 which were the documents to track

18   the escapees from China Rilin.        And you also saw Agent

19   Phillips testify about the stack of loan documents he also

20   found in Ma Dongsheng's room in the same facility and where I

21   asked him how high it was and he said about six inches and we

22   all know it was probably a little bit higher than that

23   probably.

24               So that is the end of -- I've reached the end of my

25   remarks, I'm sure you're thankful it's much shorter this time

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 16 of 53 PageID #: 5685
                                                                        2080
                             FORFEITURE HEARING

1    around.    I submit that we have presented you with sufficient

2    evidence to find by a preponderance of the evidence that the

3    alleged properties, the six properties, so that's the house in

4    Parsons, 304 Fifth Avenue, Glendale Avenue, the big house at 4

5    Valentine Farm Court, 210 Pavonia, and Beech were used to

6    commit or to facilitate the charged crimes, and I further

7    submit to you that such a finding would be consistent with

8    your finding of the guilt, the defendant is guilty of all

9    charges.    Thank you.

10               THE COURT:    Thank you, Mr. Solomon.       Mr. Snell.

11               MR. SNELL:    Good morning, everyone.

12               THE JURY:    Good morning.

13               MR. SNELL:    Like the Judge and Mr. Solomon, I want

14   to acknowledge as well the hard work and service you've put

15   into this case.     You performed a very difficult task, although

16   the --

17               THE COURTROOM DEPUTY:      Mr. Snell, we can't hear you.

18               THE INTERPRETER:     The interpreter cannot hear, his

19   mic is not working.

20               MR. SNELL:    Is that better?

21               Although the result was not at all what we were

22   hoping for, we're not here today to ask you to reconsider that

23   decision, this is a different task as has already been

24   explained to you and the task is very important.

25               I don't think this is working at all, I'm going put

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 17 of 53 PageID #: 5686
                                                                        2081
                             FORFEITURE HEARING

1    it back.

2                THE COURT:    I think it is working.

3                MR. SNELL:    I'll speak up.

4                THE COURT:    All right.

5                MR. SNELL:    The government is seeking to forfeit the

6    listed six properties that you just heard about, and while I'm

7    not conceding anything at all with respect to any of those

8    properties, there is one in particular that I really want to

9    ask you to focus on and that is this one, 54 Glendale Avenue

10   in Livingston.     The family home of Mr. Zhong and his wife and

11   his 10-year old daughter.       I want to spend a few minutes with

12   you just to focus on the evidence that Mr. Solomon very

13   briefly summarized and I submit to you that it was brief

14   because there really is extremely small amount of evidence

15   with respect to 54 Glendale.

16               And the specific question that I'd like you to

17   concentrate on is whether the government has met its burden of

18   proving by a preponderance of the evidence that 54 Glendale

19   was used and used to facilitate the crimes that you found

20   Mr. Zhong committed.      I submit to you that the evidence about

21   what happened at 54 Glendale is far too vague and sketchy to

22   support such a conclusion.

23               You heard that there were some workers there at

24   various points, but you were given really very few details

25   about what they were doing and when they were doing it.             You

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 18 of 53 PageID #: 5687
                                                                        2082
                             FORFEITURE HEARING

1    heard that Mr. Zhong entertained some people there, that there

2    were some parties.      There was a Chinese New Year's party and

3    there were people from the company there.          You heard that

4    there was a cook at 54 Glendale but you did not hear anything

5    about whether that cook was employed by China Rilin in this

6    country on an A2 visa.       You heard he was Chinese.      Lots of

7    people are Chinese.

8                Ken Wang said he thought that the cook lived there

9    based on nothing more than the fact that the morning after a

10   party the cook cooked breakfast, that's it.          And as eager as

11   Ken Wang was to help out the government in this case, he

12   wasn't able to tell you anything more about when the party

13   took place, whether it was within the indictment period, 2010

14   to 2016, what the cook was doing, was he forced to be cooking

15   that morning or was that just something that happened.

16               Ray Tan said he saw some work being done at the

17   house.    He, too, could not give you any information about when

18   that work was done.      He was asked, he said he didn't know.         He

19   was very vague about the whole incident.          And you know from

20   his testimony, listening to Ray Tan's testimony that he had

21   some confusion himself about what and when happened at various

22   points.

23               Now, Mr. Solomon also mentioned the neighbor,

24   Jennifer Liu.     She testified very briefly early in the case

25   and all she said was that she saw some Chinese workers at the

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 19 of 53 PageID #: 5688
                                                                        2083
                             FORFEITURE HEARING

1    house working on the front steps.         She didn't know anything

2    about where they were from, she didn't say anything about what

3    their immigration status might be, she didn't interact with

4    them at all.     So she really did not contribute anything

5    towards the decision that you need to make this morning.             In

6    fact, I submit that it would be shear speculation based on the

7    evidence that was presented to you to conclude that 54

8    Glendale was used in connection with and to facilitate the

9    crimes that you've found.

10               And why do I say speculation?        Mainly because there

11   was one witness who did have some information that was

12   specific about Chinese workers at 54 Glendale and his

13   information, his testimony was contrary to what the government

14   has presented and that of course is De Gao, who Mr. Solomon

15   mentioned as testifying that China Rilin workers were at 54

16   Glendale.    Actually, that's not what De Gao testified.          De Gao

17   testified, you'll remember, that he himself hired a crew of

18   Chinese workers after the China Rilin workers were no longer

19   coming to work at 304 Fifth Avenue and De Gao testified that

20   he brought a group of Chinese workers and his own father to 54

21   Glendale to do some maintenance repair work.           That's the

22   testimony.    And that happened in 2015, 2016, squarely in the

23   time that we're concerned about.        That's not all.     De Gao also

24   testified that there was a cook at 54 Glendale and he was

25   Chinese, but he did not say that this was someone who worked

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 20 of 53 PageID #: 5689
                                                                        2084
                             FORFEITURE HEARING

1    for the company.      Lots of people are Chinese.       Just because

2    they're Chinese does not mean they were part of any of the

3    crimes that were committed here.

4                I'm going to wrap up.      As a result of your decision

5    this past Friday, Mr. Zhong stands convicted of very serious

6    crimes.    As Judge Donnelly told you early on in her charge on

7    Friday, any punishment is up to the Court.          That day will

8    come.    That's not your job here, rather it's your job to

9    determine whether the government has carried its burden, its

10   burden of proving that each of the properties here was used in

11   connection with and to facilitate the crimes that you found.

12               You're going to make that determination property by

13   property, case by case.       And you'll need to do that by asking

14   yourselves whether specifically in each case did the

15   government meet its burden.        Was the particular piece of

16   property that you're considering actually used to facilitate

17   the commission of these crimes?        Was 54 Glendale especially,

18   the home of Mr. Zhong and his family, used to facilitate a

19   forced labor conspiracy, substantive forced labor, concealing

20   passports, smuggling of aliens, visa fraud conspiracy, was it

21   used to do any of those things?

22               I'm confident that you're going to carry out your

23   responsibility here every bit as conscientiously as you've

24   done the rest of your job the last three weeks and I'm also

25   confident that once you've considered all of the evidence this

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 21 of 53 PageID #: 5690
                                                                        2085
                             FORFEITURE HEARING

1    one last time, you'll reach the one just conclusion that the

2    government simply has not met its burden.

3                Thank you very much for your attention.

4                THE COURT:    Thank you, Mr. Snell.

5                Can I just see the lawyers at the side, no need for

6    the court reporter.

7                (Sidebar off the record.)

8                THE COURT:    Mr. Solomon.

9                MR. SOLOMON:     Thank you, Your Honor.      I'll be very

10   brief.    So defense counsel got up here and basically said

11   there's no evidence you can rely on to show that forced labor

12   was conducted at Dan Zhong's house in Livingston.           Here's all

13   the corroboration you need.        See that, this is a Google image

14   and if you look at the bottom it says August 2013, that's the

15   middle of the indictment period, that's all the corroboration

16   you need to know that Dan Zhong was using China Rilin workers

17   as personal servants at his house in Livingston, New Jersey.

18               And, lastly, there's some reference by defense

19   counsel to the testimony of De Gao.         Here's exactly what

20   De Gao said.     He was asked if he ever saw anyone working at

21   the house and he said he saw a cook.         And if you remember the

22   testimony of Ken Wang, the last thing he said was he was

23   cooked a meal after a hangover meal by one of the China Rilin

24   workers at that very house.        Thank you.

25               THE COURT:    Thank you, Mr. Solomon.       All right.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 22 of 53 PageID #: 5691
                                                                        2086
                             FORFEITURE HEARING

1                Ladies and gentlemen, I'm now going to give you the

2    law that applies to forfeiture.        All the instructions that I

3    gave you last week still apply.        This one won't be quite as

4    long.    That means that you have to follow the law as I give it

5    to you and apply the law to the facts as you find them to be.

6    It is your sworn obligation, as it was last week, to follow

7    the law whether you agree with it or not.          And even though the

8    lawyers might have talked a little bit about the law in their

9    argument, you must be guided only by what I charge you on the

10   law.

11               So under Title 18, United States Code,

12   Section 1594(d), any person who is convicted of forced labor

13   conspiracy, forced labor, or concealing passports and

14   immigration documents in connection with forced labor, these

15   are Counts One, Two and Three, is required to forfeit to the

16   United States any property, real or personal, that was

17   involved in, used, or intended to be used to commit or to

18   facilitate the commission of any such offenses, and any

19   property traceable to such property.         The purpose of this law

20   is to ensure that no one profits from his criminal conduct.

21               Under Title 18, United States Code,

22   Section 982(a)(6), any person who is convicted of the offenses

23   of alien smuggling conspiracy or visa fraud conspiracy, these

24   are Counts Four and Five of the indictment, is required to

25   forfeit to the United States any property, real or personal,

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 23 of 53 PageID #: 5692
                                                                        2087
                             FORFEITURE HEARING

1    that is used to facilitate or intended to be used to

2    facilitate the commission of either such offenses.            Again, the

3    purpose of this law is to ensure that no one profits from his

4    criminal conduct.

5                For property to be considered facilitating property

6    subject to forfeiture, it must be used or intended to be used

7    in any way to commit or to facilitate the commission of the

8    offenses that you have convicted -- of which you have

9    convicted the defendant.       Facilitating property that is

10   subject to forfeiture is any property that makes the crime

11   easier to commit or harder to detect.

12               There must be more than an incidental or fortuitous

13   connection between the property and the offense for you to

14   find that the property facilitated or was intended to

15   facilitate the commission of the offense.          However, the

16   property did not need to be indispensable to the commission of

17   the illegal activity.      Nor does the property have to have been

18   used by the defendant exclusively for this behavior to be

19   forfeited; property may be forfeited even if it is used for

20   legitimate purposes the majority of the time.           The

21   facilitation of even a single felony offense is sufficient to

22   justify forfeiture.

23               Now in this case the government alleges that the

24   following property is subject to forfeiture, as being involved

25   in, used, or intended to be used to commit or to facilitate

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 24 of 53 PageID #: 5693
                                                                        2088
                             FORFEITURE HEARING

1    the commission of the offenses by the defendant, or as

2    property traceable to such property.         I'm going to list those

3    properties for you now:

4                The real property and premises located at 54

5    Glendale Avenue, Livingston, New Jersey, 07039;

6                The real property and premises located at 210

7    Pavonia Avenue, Jersey City, New Jersey, 07302;

8                The real property and premises located at 304 Fifth

9    Avenue, New York, New York, 10001;

10               The real property and premises located at 57-07

11   Parsons Boulevard, Fresh Meadows, New York 11365;

12               The real property and premises located at 147-37

13   Beech Avenue, Apartment 2C, Flushing, New York 11355;

14               And the real property and premises located at 4

15   Valentine Farm Court, Old Brookville, New York, 11545.

16               The law provides for the forfeiture of any property,

17   real or personal, used or intended to be used in any manner or

18   part, to commit, or to facilitate the commission of the

19   offenses of which you have convicted the defendant.            Even when

20   only part of the property is used illegally, the entire

21   property is subject to forfeiture.

22               It is the government's burden to establish that the

23   property was used, or intended to be used, in any manner or

24   part, to commit, or facilitate the offenses.           The government

25   has met its burden if it established the property should be

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 25 of 53 PageID #: 5694
                                                                        2089
                             FORFEITURE HEARING

1    forfeited by a preponderance of the evidence.           This is a

2    different standard than the standard that's applied to

3    determine the guilt or non-guilt of the defendant, that was

4    proof beyond a reasonable doubt.        At the forfeiture stage,

5    however, the government only has to establish the

6    forfeitability of the property by a preponderance of the

7    evidence, and not by proof beyond a reasonable doubt.

8                What does a preponderance of the evidence mean?           To

9    establish a fact by a preponderance of the evidence means to

10   prove that a fact is more likely true than not true.            A

11   preponderance of the evidence means the greater weight of the

12   evidence, and it refers to the quality and persuasiveness of

13   the evidence, not to the number of witnesses or documents.             In

14   determining whether a claim has been proved by a preponderance

15   of the evidence, you may consider the relevant testimony of

16   all witnesses, regardless of which side called them, and all

17   the relevant exhibits received in evidence, regardless of who

18   produced them.

19               If you find that the weight of the evidence on an

20   issue tips, however slightly, in favor of the government, then

21   you must decide that issue in the government's favor.            On the

22   other hand, if you find that the weight of the evidence on an

23   issue tips in favor of the defendant, or that the weight of

24   the evidence is evenly divided between the parties, then you

25   must decide that issue in the defendant's favor.           In other

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 26 of 53 PageID #: 5695
                                                                        2090
                             FORFEITURE HEARING

1    words, if the government proves to you that it is more likely

2    than not that its view of the evidence on any particular issue

3    is the truth, then you must decide that issue in the

4    government's favor.      If the government does not make the proof

5    tip in its favor, then you must decide that issue in the

6    defendant's favor.

7                When you deliberate about forfeiture, you should not

8    be concerned about what might happen to any property that you

9    find to be forfeitable.       You should not concern yourselves

10   with any claims that other people or businesses, whether it's

11   family, friends, business associates, banks or victims, might

12   have to the property.      Those interests, if any, will be

13   addressed at a later time.

14               You are also not to consider whether the forfeiture

15   might be excessive or otherwise disproportionate to the crimes

16   of which you have convicted the defendant.          This matter is one

17   that is solely entrusted to the Court and if it's appropriate

18   will be addressed at a later time.

19               Your verdict that a specific property is subject to

20   forfeiture must be unanimous, that means that everyone must

21   agree that the evidence proves by a preponderance of the

22   evidence that the property in question, whether it's real or

23   personal, was involved in, used, or intended to be used to

24   commit, or to facilitate the commission of any of the offenses

25   of which you have convicted the defendant, and any property

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 27 of 53 PageID #: 5696
                                                                        2091
                             FORFEITURE HEARING

1    traceable to such property; and/or used to facilitate or was

2    intended to be used to facilitate the commission of any such

3    offenses.

4                When deliberating you may consider any evidence that

5    the parties offered during the trial.         Further, with one

6    exception about the burden of proof, which I talked to you

7    about before, all of the instructions that I gave you about

8    the way you consider evidence, the way you evaluate

9    credibility and your obligation to deliberate together,

10   continue to apply during your supplemental deliberations about

11   forfeiture.

12               There's been a verdict sheet, a forfeiture verdict

13   sheet that's been prepared for you.         After you have answered

14   all the questions, the foreperson then must sign and date the

15   special forfeiture verdict sheet.         I will give that verdict

16   sheet and ask that you retire to the jury room and deliberate

17   with respect to that forfeiture verdict sheet.           But before I

18   do that, I just want to the see the lawyers at the side with

19   the court reporter to make sure I haven't left anything out.

20               (Sidebar conference.)

21               (Continued on the next page.)

22

23

24

25

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 28 of 53 PageID #: 5697
                                                                        2092
                             SIDEBAR CONFERENCE

1                THE COURT:    Any exceptions other than what you've

2    already said?

3                MR. SNELL:    No, Your Honor.

4                THE COURT:    What about you?

5                MR. SOLOMON:     No.

6                THE COURT:    I haven't done this before with

7    forfeiture, I'm assuming when they reach a verdict they send

8    us a note.    I didn't quite tell them that.        All right.

9                (End of sidebar conference.)

10               (Continued on the next page.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 29 of 53 PageID #: 5698
                                                                        2093
                             FORFEITURE HEARING

1                (In open court.)

2                THE COURT:    One additional thing I want to mention,

3    like the last time when you're deliberating, if you have

4    questions or when you have reached a verdict, just send us a

5    note signed by the foreperson.

6                I'm going to have you retire to deliberate.          I'm

7    going to keep the alternates separate again.           Go ahead.

8                THE COURTROOM DEPUTY:      All rise.

9                (Jury exists to deliberate at 10:56 a.m.)

10               THE COURTROOM DEPUTY:      You may be seated.

11               THE COURT:    I neglected to say this on Friday, but I

12   do want to thank both sides for the professional and excellent

13   presentations, the representations provided to your respective

14   clients was, in my view, at the top of our profession.             It was

15   a pleasure to have all of you here, so I do want to thank you

16   for that.

17               MR. SOLOMON:     Thank you, Your Honor.

18               MR. RICHARDSON:     Thank you, Your Honor.

19               MR. CLEARY:    Thank you.

20               THE COURT:    I will let you know when we hear

21   anything.

22               (Recess.)

23

24

25

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 30 of 53 PageID #: 5699
                                                                        2094
                             FORFEITURE HEARING

1                (In open court; jury not present.)

2                (12:01 p.m.)

3                THE COURTROOM DEPUTY:      All rise.

4                THE COURT:    Everybody can have a seat.

5                So we have three notes from the jury.         The first

6    one --

7                THE COURTROOM DEPUTY:      Judge, I'm sorry the

8    interpreter didn't get here yet.

9                THE COURT:    I've given everybody the notes.        You can

10   look at them.     When the interpreter gets here, we'll talk

11   about them.

12               Before the interpreters get here, you are looking

13   for the testimony they are requesting?

14               MR. HEEREN:    Yes, Your Honor.

15               THE COURT:    Excellent.

16               Now that our interpreters are here, I just want to

17   the put the contents of these notes on the record.            They are

18   Court Exhibits 8, 9 and 10 and we've given copies to the

19   parties.

20               The first note reads:      Does concealing the passport

21   mean the people there did not have their passports or does it

22   mean the actual passports were hidden at that location?             Also,

23   does photocopies count as concealing the passports if they

24   were at said location?

25               The second note -- it's signed by the foreperson.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 31 of 53 PageID #: 5700
                                                                        2095
                             FORFEITURE HEARING

1    The second note reads:       Is there any documentation about the

2    license plate seen in Government Exhibit 37 at any other

3    locations?

4                And the last note reads:       Can we get De Gao's

5    testimony about the workers at Livingston, 54 Glendale Avenue;

6    Ray Tan's testimony about workers doing work at Livingston;

7    Ken Wang's testimony about chef and any work done at

8    Livingston.

9                So I know you are making efforts to find the

10   testimony, whatever additional documentation is.           I'd be

11   interested in your interpretation of the first note.            I think

12   they're asking whether the actual passports have to be hidden

13   in the property that's the subject of forfeiture or is it just

14   enough that the workers don't have the passports?           I'm not

15   positive about that.

16               And with respect to -- we can also bring them back

17   and ask them for clarification, that might be the smartest

18   thing to do, because the second one in which they request

19   something about the photocopies, I guess that has to do with

20   photocopies of people's visas and passports that were found in

21   the room at whatever address that was.          I'm just not a

22   hundred percent what the question is asking.

23               Maybe you have thoughts that I don't, but my

24   suggestion is we could bat it around if you wanted to, but I

25   think the better plan might be just to ask them to clarify

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 32 of 53 PageID #: 5701
                                                                        2096
                             FORFEITURE HEARING

1    exactly what they mean.

2                Does that seem okay?

3                MR. SNELL:    That's fine with us, Judge.

4                (Court Exhibit 8, 9 and 10, were received in

5    evidence.)

6                THE COURT:    I will bring them out now, ask them to

7    be -- we're not a hundred percent clear what they want and I

8    will tell them that we're just tracking down the other things

9    that they want.

10               THE COURTROOM DEPUTY:      All rise.

11               (Jury enters courtroom.)

12               THE COURTROOM DEPUTY:      You may be seated.

13               THE COURT:    All right, jurors.      We have received

14   three notes.     I'm going to start with the second and third

15   ones.    You're asking about documentation about a license plate

16   and then certain testimony including De Gao's testimony, Ray

17   Tan's testimony and Ken Wang's testimony.          The parties are

18   working on getting that together for you.

19               The first note you have I think I need you to go

20   back and clarify exactly what it is you want just because it

21   is not entirely clear to me.        I'm going to read it in the

22   record.    It says:    Does concealing the passport mean -- I'm

23   assuming this is people -- mean the people there did not have

24   their passports or does it mean the actual passports were

25   hidden at that location?       Then the second part of it asks, if

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 33 of 53 PageID #: 5702
                                                                        2097
                             FORFEITURE HEARING

1    photocopies count as concealing the passports if they were at

2    said location.     If you can clarify that note for us, I would

3    appreciate it.     I was having a little trouble -- I want to

4    make sure we answer exactly what it is that you're asking so

5    I'm going to send you back and ask you to clear that up for

6    me.   So we will see you -- so just send out another note.

7    Okay?    We'll see you in a few minutes.

8                THE COURTROOM DEPUTY:      All rise.

9                (Jury exits courtroom.)

10               THE COURTROOM DEPUTY:      You may be seated.

11               MR. RICHARDSON:     Your Honor, we have agreed upon the

12   testimony for De Gao and Ken Wang.         We have one issue with the

13   Ray Tan testimony.

14               THE COURT:    What's the issue with Ray Tan.

15               MR. RICHARDSON:     The issue with Ray Tan, he

16   testified about some of the drivers that the defendant had

17   used and when he's talking about the drivers he doesn't say

18   specifically that he saw them driving him from Dan Zhong's

19   home, we think it's implied, we'd like to provide that

20   testimony to the jury as well.

21               THE COURT:    Can I just look at it?

22               MR. RICHARDSON:     Yes, Your Honor, I think it's in

23   the latter half of the packet.

24               THE COURT:    So just to be clear, the request is for

25   testimony by workers doing work at Livingston.           It doesn't

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 34 of 53 PageID #: 5703
                                                                        2098
                             FORFEITURE HEARING

1    seem to be connected with the house though, I think that's the

2    question.    So I think we'll just give them what they want,

3    which is what's connected with the house.          I mean he might

4    have used them for other things but it's not entirely clear to

5    me that he saw them being picked up at the location, so...

6                MR. RICHARDSON:     Your Honor, whether he saw them

7    deliberately or directly picking up Dan Zhong, we think the

8    jury could infer that Dan Zhong was picked up from the home.

9                THE COURT:    Well, yes, but the request is really Ray

10   Tan's testimony about workers doing work at Livingston and I

11   don't think that what you've selected responds to that.             So I

12   guess that would end at 369, is that where it would end?

13               MR. SNELL:    Yes, Your Honor.

14               THE COURT:    Okay.    So beyond that, I don't think

15   it's responsive.      So I'm going to hand this back to you.

16               Oh, so they said that they have -- we have another

17   note which we'll mark.       This will be Court Exhibit 11?

18               THE COURTROOM DEPUTY:      Yes.

19               (Court Exhibit 11, was received in evidence.)

20               THE COURT:    It says:    We have reread the

21   instructions and no longer need clarification.           So, good.

22               All right, so let's send back these two -- three

23   transcript excerpts, Mr. Richardson will give us the other

24   one.   We'll get that back to the jury and then we'll just keep

25   you posted by what we hear.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 35 of 53 PageID #: 5704
                                                                        2099
                             FORFEITURE HEARING

1                MR. SOLOMON:     Thank you.

2                MR. SNELL:    Judge, I think we also need to respond

3    to Exhibit 9, the question about the license plate.

4                THE COURT:    That's right.     I thought you had that,

5    no?

6                MR. RICHARDSON:     So, Your Honor, the license plate

7    they've asked about is blurred in the Google image, so we

8    could show them Government Exhibit 37.          I think they have it

9    but they may not be able to see it as close up in the version

10   that they have.

11               THE COURT:    For some reason I don't understand what

12   you said.

13               MR. RICHARDSON:     I apologize, Your Honor.       They have

14   a version of Government Exhibit 37, but it's a letter size.

15               THE COURT:    So you can't see it.

16               MR. RICHARDSON:     You can't see it, so I think we can

17   bring it in there, put it on the screen and show them it's

18   blurred when you zoom in.

19               MR. SNELL:    I think actually the answer to their

20   question is no, there isn't any.

21               THE COURT:    I think that's probably right.        Because

22   showing them a blurred image is showing them a blurred image,

23   it means that it says no.       So let's bring them in just to tell

24   them that.

25               THE COURTROOM DEPUTY:      All rise.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 36 of 53 PageID #: 5705
                                                                        2100
                             FORFEITURE HEARING

1                (Jury enters courtroom.)

2                THE COURTROOM DEPUTY:      You may be seated.

3                THE COURT:    All right.    We found the testimony that

4    you requested.     The one question that we haven't answered yet

5    about -- which was your note which asked about whether there

6    was any documentation about the license plate seen in

7    Government Exhibit 37 at any other locations, and the answer

8    to that is no.

9                So I'm going to send you back, we'll get that

10   testimony that you requested also.         Thanks so much.

11               THE COURTROOM DEPUTY:      All rise.

12               (Jury exits courtroom to continue deliberations.)

13               THE COURTROOM DEPUTY:      You may be seated.

14               THE COURT:    Now we can be in recess until we hear

15   something else.

16               (Recess.)

17

18

19

20

21

22

23

24

25

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 37 of 53 PageID #: 5706
                                                                        2101
                             FORFEITURE HEARING

1                (In open court; jury not present.)

2                THE COURTROOM DEPUTY:      All rise.

3                THE COURT:    Hi, everybody can sit down.       Well, we've

4    gotten a note from the jury indicating that they've reached a

5    verdict, signed by the foreperson.         It's going to be Court

6    Exhibit 12.      So I will bring the jury in, or Donna will bring

7    the jury in.

8                (Court Exhibit 12, was received in evidence.)

9                (Jury enters courtroom.)

10               THE COURTROOM DEPUTY:      You may be seated.

11               THE COURT:    All right, ladies and gentlemen, I've

12   received your note signed by your foreperson indicating that

13   you have reached a verdict.        I'm going to ask the foreperson

14   to please rise.      First of all, has the jury reached a verdict

15   on the issues that have been presented to you?

16               THE FOREPERSON:     Yes, we have.

17               THE COURT:    I'm going to go through each of the

18   questions and ask you what your answer is.

19               Number one:    Did the government prove by a

20   preponderance of the evidence that the following properties

21   were involved in, used, or intended to be used to commit or to

22   facilitate the commission of the below offenses for which the

23   jury has convicted Dan Zhong?

24               A.    The real property and premises located at 54

25   Glendale Avenue, Livingston, New Jersey 07039.           Count One,

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 38 of 53 PageID #: 5707
                                                                        2102
                             FORFEITURE HEARING

1    forced labor conspiracy.

2                What is your answer?

3                THE FOREPERSON:     Yes.

4                THE COURT:    Count Two, forced labor.

5                THE FOREPERSON:     Yes.

6                THE COURT:    Count Three, concealing passports and

7    immigration documents in connection with forced labor.

8                THE FOREPERSON:     Yes.

9                THE COURT:    Count Four, conspiracy to commit alien

10   smuggling.

11               THE FOREPERSON:     Yes.

12               THE COURT:    Count Five, conspiracy to commit visa

13   fraud.

14               THE FOREPERSON:     Yes.

15               THE COURT:    B.   The real property and premises

16   located at 210 Pavonia Avenue, Jersey City, New Jersey, 07302.

17               Count One, forced labor conspiracy.

18               THE FOREPERSON:     Yes.

19               THE COURT:    Count Two, forced labor.

20               THE FOREPERSON:     Yes.

21               THE COURT:    Count Three, concealing passports and

22   immigration documents in connection with forced labor.

23               THE FOREPERSON:     Yes.

24               THE COURT:    Count Four, conspiracy to commit alien

25   smuggling.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 39 of 53 PageID #: 5708
                                                                        2103
                             FORFEITURE HEARING

1                THE FOREPERSON:     Yes.

2                THE COURT:    Count Five, conspiracy to commit visa

3    fraud.

4                THE FOREPERSON:     Yes.

5                THE COURT:    C.   The real property and premises

6    located at 304 Fifth Avenue, New York, New York 10001.

7                Count One, forced labor conspiracy.

8                THE FOREPERSON:     Yes.

9                THE COURT:    Count Two, forced labor.

10               THE FOREPERSON:     Yes.

11               THE COURT:    Count Three, concealing passports and

12   immigration documents in connection with forced labor.

13               THE FOREPERSON:     Yes.

14               THE COURT:    Count Four, conspiracy to commit alien

15   smuggling.

16               THE FOREPERSON:     Yes.

17               THE COURT:    Count Five, conspiracy to commit visa

18   fraud.

19               THE FOREPERSON:     Yes.

20               THE COURT:    D.   The real property and premises

21   located at 57-07 Parsons Boulevard, Fresh Meadows, New York,

22   11365.

23               Count One, forced labor conspiracy.

24               THE FOREPERSON:     Yes.

25               THE COURT:    Count Two, forced labor.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 40 of 53 PageID #: 5709
                                                                        2104
                             FORFEITURE HEARING

1                THE FOREPERSON:     Yes.

2                THE COURT:    Count Three, concealing passports and

3    immigration documents in connection with forced labor.

4                THE FOREPERSON:     Yes.

5                THE COURT:    Count Four, conspiracy to commit alien

6    smuggling.

7                THE FOREPERSON:     Yes.

8                THE COURT:    Count Five, conspiracy to commit visa

9    fraud.

10               THE FOREPERSON:     Yes.

11               THE COURT:    E.   The real property and premises

12   located at 147-37 Beech Avenue, Apartment 2C, Flushing, New

13   York 11355.

14               Count One, forced labor conspiracy.

15               THE FOREPERSON:     Yes.

16               THE COURT:    Count Two, forced labor.

17               THE FOREPERSON:     Yes.

18               THE COURT:    Count Three, concealing passports and

19   immigration documents in connection with forced labor.

20               THE FOREPERSON:     Yes.

21               THE COURT:    Count Four, conspiracy to commit alien

22   smuggling.

23               THE FOREPERSON:     Yes.

24               THE COURT:    Count Five, conspiracy to commit visa

25   fraud.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 41 of 53 PageID #: 5710
                                                                        2105
                             FORFEITURE HEARING

1                THE FOREPERSON:     Yes.

2                THE COURT:    F.   The real property and premises

3    located at 4 Valentine Farm Court, Old Brookville, New York

4    11545.

5                Count One, forced labor conspiracy.

6                THE FOREPERSON:     Yes.

7                THE COURT:    Count Two, forced labor.

8                THE FOREPERSON:     Yes.

9                THE COURT:    Count Three, concealing passports and

10   immigration documents in connection with forced labor.

11               THE FOREPERSON:     Yes.

12               THE COURT:    Count Four, conspiracy to commit alien

13   smuggling.

14               THE FOREPERSON:     Yes.

15               THE COURT:    Count Five, conspiracy to commit visa

16   fraud.

17               THE FOREPERSON:     Yes.

18               THE COURT:    Thank you.    You may be seated.

19               Would either side like the jury polled?

20               MR. SNELL:    Yes, please, Your Honor.

21               THE COURT:    Ladies and gentlemen, through your

22   foreperson you've answered yes to each of the questions

23   relating to each of the premises listed on the special verdict

24   sheet.

25               Juror Number One, is that your verdict?

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 42 of 53 PageID #: 5711
                                                                        2106
                             FORFEITURE HEARING

1                JUROR NUMBER ONE:      Yes.

2                THE COURT:    Juror Number Two, is that your verdict?

3                JUROR NUMBER TWO:      Yes.

4                THE COURT:    Juror number three, is that your

5    verdict?

6                JUROR NUMBER THREE:      Yes.

7                THE COURT:    Juror number four, is that your verdict?

8                JUROR NUMBER Four:      Yes.

9                THE COURT:    Juror Number five, is that your verdict?

10               JUROR NUMBER FIVE:      Yes.

11               THE COURT:    Juror Number six, is that your verdict?

12               JUROR NUMBER SIX:      Yes.

13               THE COURT:    Juror Number seven, is that your

14   verdict?

15               JUROR NUMBER SEVEN:      Yes.

16               THE COURT:    Juror Number eight, is that your

17   verdict?

18               JUROR NUMBER EIGHT:      Yes.

19               THE COURT:    Juror Number nine, is that your verdict?

20               JUROR NUMBER NINE:      Yes.

21               THE COURT:    Juror Number 10, is that your verdict?

22               JUROR NUMBER TEN: Yes.

23               THE COURT:    Juror Number 11, is that your verdict?

24               JUROR NUMBER ELEVEN:      Yes.

25               THE COURT:    Juror Number 12, is that your verdict?

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 43 of 53 PageID #: 5712
                                                                        2107
                             FORFEITURE HEARING

1                JUROR NUMBER TWELVE:      Yes.

2                THE COURT:    All right.    The jury has been polled.

3    All right, ladies and gentlemen, this does complete your jury

4    service.    Like all of the parties, I join all of them in

5    thanking you for the careful attention you paid to the case

6    and for the diligent way in which you exercised your job as

7    jurors.    I've never had a jury so prompt in all these years,

8    so I do appreciate that.

9                Whatever your verdict, you have served your

10   community in one of the most important ways a citizen can

11   serve his or her community by serving as a juror in a criminal

12   case.    Our system of justice could not function unless we have

13   good people like you who are willing to step up and give of

14   your time as you did.

15               So all of those limitations that I've put on you

16   before now are lifted.       You can talk to whomever you choose

17   about the case.     You can also choose to talk to no one.          You

18   can look anything up on the Internet that you want to look up,

19   all of those restrictions are lifted.

20               I do ask that you wait in the jury room for just a

21   few minutes so I can thank you personally.          Thank you so much.

22               THE COURTROOM DEPUTY:      All rise.

23               (Jury exits courtroom.)

24               THE COURTROOM DEPUTY:      You may be seated.

25               THE COURT:    I guess the next thing to do is fix a

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 44 of 53 PageID #: 5713
                                                                        2108
                             FORFEITURE HEARING

1    date for sentence.

2                THE COURTROOM DEPUTY:      July 23rd.

3                MR. SOLOMON:     That's fine for the government.        I

4    imagine it will take a little while to generate a presentence

5    report and that date may have to slip.

6                THE COURT:    If we have to change the date we will.

7                THE COURTROOM DEPUTY:      10:30.

8                THE COURT:    Is there anything else that we have to

9    do today?

10               MR. CLEARY:    I guess I have to renew my motion for

11   Rule 29 and I'll make a motion under Rule 33 for a new trial.

12               THE COURT:    Are you doing that right now or are you

13   going to do it --

14               MR. CLEARY:    I'm doing it right now.

15               THE COURT:    Okay.    Do you have anything you want to

16   say about that?

17               MR. SOLOMON:     We'll rely on the record, thank you.

18               THE COURT:    Well, there was sufficient evidence for

19   the case to go to the jury and the motions, both motions are

20   denied.    You have an exception.

21               All right, so the date for now will be July 23rd and

22   if that changes let us know.

23               Once again, I do thank counsel for both sides for a

24   very, very well tried case, a very difficult case and I can't

25   imagine it could have been handled better by anybody.

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 45 of 53 PageID #: 5714
                                                                        2109
                             FORFEITURE HEARING

1                MR. CLEARY:    Thank you, Your Honor.

2                MR. SOLOMON:     Thank you, Your Honor.

3                THE COURT:    Thank you so much.

4                (Whereupon, the trial concluded at 3:04 p.m.)

5

6

7                                E X H I B I T S

8
     COURT                         PAGE
9    8, 9 and 10                    2097
     11                             2099
10   12                             2102

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      GEORGETTE K. BETTS, RPR, FCRR, CCR
                           Official Court Reporter
                                                                                                                        1
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 46 of 53 PageID #: 5715
                          2                          address [3] 2077/20 2078/10 2095/21
                                                                                 addressed [2] 2090/13 2090/18
 MR. CLEARY: [4] 2093/18 2108/9            2009 [1] 2079/6
                                                                                 affectionately [1] 2074/16
 2108/13 2108/25                           2010 [2] 2079/7 2082/13
                                                                                 after [7] 2072/24 2073/11 2077/4
 MR. HEEREN: [1] 2094/13                   2011 [1] 2078/19
                                                                                  2082/9 2083/18 2085/23 2091/13
 MR. RICHARDSON: [8] 2093/17               2013 [1] 2085/14
                                                                                 against [1] 2065/5
 2097/10 2097/14 2097/21 2098/5            2015 [3] 2077/15 2077/23 2083/22
                                                                                 Agent [5] 2074/11 2077/11 2078/8
 2099/5 2099/12 2099/15                    2016 [3] 2079/12 2082/14 2083/22
                                                                                  2079/13 2079/18
 MR. SNELL: [14] 2068/2 2069/7             2019 [1] 2065/5
                                                                                 agree [2] 2086/7 2090/21
 2069/10 2080/10 2080/12 2080/19           210 [7] 2074/21 2078/15 2078/18
                                                                                 agreed [3] 2066/15 2066/16 2097/11
 2081/2 2081/4 2092/2 2096/2 2098/12 2079/13 2080/5 2088/6 2102/16
                                                                                 ahead [1] 2093/7
 2099/1 2099/18 2105/19                    23rd [2] 2108/2 2108/21
                                                                                 aided [1] 2065/25
 MR. SOLOMON: [21] 2066/7 2066/13 25 [1] 2065/5
                                                                                 alert [1] 2069/10
 2066/15 2067/3 2067/5 2067/9 2067/20 26 [1] 2077/15
                                                                                 ALEXANDER [1] 2065/14
 2068/16 2068/22 2069/1 2069/5             271 [1] 2065/13
                                                                                 alien [10] 2075/14 2075/17 2079/9
 2069/15 2069/21 2073/16 2085/8            2777 [1] 2065/23
                                                                                  2086/23 2102/9 2102/24 2103/14
 2092/4 2093/16 2098/25 2108/2             2795 [1] 2065/23
                                                                                  2104/5 2104/21 2105/12
 2108/16 2109/1                            29 [1] 2108/11
                                                                                 aliens [1] 2084/20
 THE COURT: [104]                          2C [3] 2077/21 2088/13 2104/12
                                                                                 alleged [4] 2072/15 2073/19 2073/22
 THE COURTROOM DEPUTY: [22]
 2066/1 2072/6 2080/16 2093/7 2093/9 3
                                                                                  2080/3
                                                                                 alleges   [1] 2087/23
 2094/2 2094/6 2096/9 2096/11 2097/7 304 [5] 2074/12 2080/4 2083/19 2088/8
                                            2103/6                               almost   [1]   2074/23
 2097/9 2098/17 2099/24 2100/1
                                           305 [1] 2076/14                       alternate   [3]   2072/3 2072/6 2073/10
 2100/10 2100/12 2101/1 2101/9
                                           310 [1] 2079/17                       alternates    [3]  2071/2 2073/13 2093/7
 2107/21 2107/23 2108/1 2108/6
                                           33 [1]   2108/11                      Am [1] 2067/19
 THE FOREPERSON: [31] 2101/15
                                                                                 AMD [1] 2065/2
 2102/2 2102/4 2102/7 2102/10 2102/13 368 [1] 2076/17
                                           369 [1] 2098/12                       AMERICA [1] 2065/3
 2102/17 2102/19 2102/22 2102/25
                                                                                 amount [1] 2081/14
 2103/3 2103/7 2103/9 2103/12 2103/15 37 [7] 2077/21 2088/12 2095/2 2099/8
                                            2099/14 2100/7 2104/12               analysis [2] 2074/23 2078/15
 2103/18 2103/23 2103/25 2104/3
                                           3:04 [1] 2109/4                       and/or [1] 2091/1
 2104/6 2104/9 2104/14 2104/16
                                                                                 anecdote [1] 2077/4
 2104/19 2104/22 2104/25 2105/5
 2105/7 2105/10 2105/13 2105/16            5                                     ANN [1] 2065/9
                                           50-yard [1] 2076/3                    another [2] 2097/6 2098/16
 THE INTERPRETER: [2] 2068/20
 2080/17                                   54 [16] 2074/14 2077/6 2081/9 2081/15 answer [5] 2097/4 2099/19 2100/7
                                                                                  2101/18 2102/2
 THE JURY: [3] 2072/3 2072/8 2080/11 2081/18 2081/21 2082/4 2083/7
                                            2083/12 2083/15 2083/20 2083/24      answered     [3] 2091/13 2100/4 2105/22
-                                           2084/17 2088/4 2095/5 2101/24        apart  [1]  2066/10
------------------------------x [2] 2065/2 57-05 [1] 2067/13                     Apartment [3] 2077/21 2088/13
 2065/7                                    57-07 [5] 2067/12 2069/5 2074/9        2104/12
-against [1] 2065/5                         2088/10 2103/21                      apologize    [1] 2099/13
                                                                                 apparently [1] 2066/17
0                                          6                                     APPEARANCES [1] 2065/11
05 [1] 2067/13                             614 [1] 2065/2                        appeared [1] 2078/12
07 [5] 2067/12 2069/5 2074/9 2088/10                                             applied [1] 2089/2
 2103/21                                   7                                     applies [1] 2086/2
07039 [2] 2088/5 2101/25                   707 [1] 2077/2                        apply [3] 2086/3 2086/5 2091/10
07302 [2] 2088/7 2102/16                   718 [2] 2065/23 2065/23               appreciate [2] 2097/3 2107/8
                                                                                 appropriate [1] 2090/17
1                                          8                                     approvals [1] 2078/1
10 [4] 2068/13 2094/18 2096/4 2106/21      801  [1]  2077/22                     approximately [1] 2079/6
10-year [1] 2081/11                        804-2777 [1] 2065/23                  argument [2] 2068/7 2086/9
10001 [2] 2088/9 2103/6                    804-2795 [1] 2065/23                  arguments [1] 2072/23
10036-8299 [1] 2065/17                     8299 [1] 2065/17                      around [3] 2077/3 2080/1 2095/24
10:30 [1] 2108/7                                                                 arrives [2] 2079/1 2079/2
10:56 a.m [1] 2093/9                       9                                     associates [1] 2090/11
11 [3] 2098/17 2098/19 2106/23             982 [1] 2086/22                       assuming [2] 2092/7 2096/23
11201 [1] 2065/13                          9:30 [1] 2065/5                       attention [2] 2085/3 2107/5
11355 [2] 2088/13 2104/13                                                        ATTORNEY'S [1] 2065/12
11365 [2] 2088/11 2103/22
                                           A                                     August [1] 2085/14
11545 [2] 2088/15 2105/4                   a.m  [2]  2065/5   2093/9             August 2013 [1] 2085/14
12 [3] 2101/6 2101/8 2106/25               A2 [1] 2082/6                         AUSA [3] 2065/14 2065/14 2065/15
12:01 p.m [1] 2094/2                       able [2] 2082/12 2099/9               authorized [1] 2075/16
14 [1] 2076/15                             abundant    [1]  2074/24              Avenue [21] 2074/12 2074/20 2076/7
147-37 [3] 2077/21 2088/12 2104/12         acknowledge [1] 2080/14                2077/7 2077/14 2077/21 2078/10
1594 [1] 2086/12                           activities [1]  2072/20                2078/13 2080/4 2080/4 2081/9 2083/19
16-CR-614 [1] 2065/2                       activity [1] 2087/17                   2088/5 2088/7 2088/9 2088/13 2095/5
18 [2] 2086/11 2086/21                     actual [3] 2094/22 2095/12 2096/24     2101/25 2102/16 2103/6 2104/12
                                           additional [2] 2093/2 2095/10         away [1] 2079/3
                                           Additionally [2] 2075/5 2079/12
                                                                                                                 2
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 47 of 53 PageID #: 5716
B                          2079/10 2084/6 2086/9      2092/9
                                       charged [4] 2072/12 2072/16 2073/6    confident [2] 2084/22 2084/25
ball [1] 2076/2
                                        2080/6                               confusion [1] 2082/21
Bank [1] 2079/6
                                       charges [1] 2080/9                    connected [2] 2098/1 2098/3
banks [1] 2090/11
                                       chat [1] 2077/21                      connection [11] 2072/19 2083/8
based [2] 2082/9 2083/6
                                       chef [2] 2077/6 2095/7                 2084/11 2086/14 2087/13 2102/7
basically [2] 2079/14 2085/10
                                       China [15] 2074/13 2074/25 2076/9      2102/22 2103/12 2104/3 2104/19
basis [1] 2068/8
                                        2076/18 2076/20 2076/25 2077/2        2105/10
bat [1] 2095/24
                                        2078/17 2079/6 2079/18 2082/5        conscientiously [1] 2084/23
beat [1] 2069/8
                                        2083/15 2083/18 2085/16 2085/23      consider [6] 2072/17 2073/1 2089/15
Beech [8] 2074/20 2077/14 2077/21
                                       Chinese [10] 2082/2 2082/6 2082/7      2090/14 2091/4 2091/8
 2078/10 2078/13 2080/5 2088/13
                                        2082/25 2083/12 2083/18 2083/20      considered [2] 2084/25 2087/5
 2104/12
                                        2083/25 2084/1 2084/2                considering [2] 2072/25 2084/16
behavior [1] 2087/18
                                       choose [2] 2107/16 2107/17            consistent [1] 2080/7
below [5] 2066/21 2067/4 2067/5
                                       citizen [1] 2107/10                   conspiracy [24] 2078/24 2084/19
 2067/6 2101/22
                                       City [2] 2088/7 2102/16                2084/20 2086/13 2086/23 2086/23
BENAVIDEZ [1] 2065/19
                                       claim [1] 2089/14                      2102/1 2102/9 2102/12 2102/17
better [3] 2080/20 2095/25 2108/25
                                       claims [1] 2090/10                     2102/24 2103/2 2103/7 2103/14
Betts [1] 2065/22
                                       clarification [2] 2095/17 2098/21      2103/17 2103/23 2104/5 2104/8
between [3] 2077/12 2087/13 2089/24
                                       clarify [4] 2071/1 2095/25 2096/20     2104/14 2104/21 2104/24 2105/5
big [2] 2074/17 2080/4
                                        2097/2                                2105/12 2105/15
bit [5] 2074/19 2078/16 2079/22
                                       clause [1] 2066/10                    contention [1] 2067/15
 2084/23 2086/8
                                       clear [5] 2096/7 2096/21 2097/5       contents [1] 2094/17
blurred [4] 2099/7 2099/18 2099/22
                                        2097/24 2098/4                       continue [2] 2091/10 2100/12
 2099/22
                                       CLEARY [1] 2065/18                    Continued [4] 2070/3 2071/5 2091/21
board [3] 2078/2 2078/4 2078/6
                                       clients [1] 2093/14                    2092/10
bottom [1] 2085/14
                                       close [1] 2099/9                      continues [1] 2077/22
Boulevard [3] 2074/9 2088/11 2103/21
                                       co [9] 2074/19 2077/8 2077/10 2077/14 contraband [1] 2079/15
breakfast [1] 2082/10
                                        2078/2 2078/2 2078/4 2078/10 2078/13 contracting [1] 2075/12
brief [2] 2081/13 2085/10
                                       co-op [9] 2074/19 2077/8 2077/10      contrary [1] 2083/13
briefly [2] 2081/13 2082/24
                                        2077/14 2078/2 2078/2 2078/4 2078/10 contribute [1] 2083/4
bring [7] 2079/2 2095/16 2096/6
                                        2078/13                              convicted [11] 2066/22 2067/7 2084/5
 2099/17 2099/23 2101/6 2101/6
                                       Code [2] 2086/11 2086/21               2086/12 2086/22 2087/8 2087/9
BRITTANY [1] 2065/19
                                       colleague [1] 2077/9                   2088/19 2090/16 2090/25 2101/23
Brooklyn [2] 2065/4 2065/13
                                       comfortable [1] 2074/6                cook [7] 2082/4 2082/5 2082/8 2082/10
Brookville [2] 2088/15 2105/3
                                       coming [1] 2083/19                     2082/14 2083/24 2085/21
brought [2] 2075/10 2083/20
                                       commission [14] 2066/21 2067/3        cooked [2] 2082/10 2085/23
built [1] 2074/12
                                        2067/6 2084/17 2086/18 2087/2 2087/7 cooking [1] 2082/14
burden [10] 2075/22 2075/24 2081/17
                                        2087/15 2087/16 2088/1 2088/18       copies [1] 2094/18
 2084/9 2084/10 2084/15 2085/2
                                        2090/24 2091/2 2101/22               copy [1] 2068/22
 2088/22 2088/25 2091/6
                                       commit [25] 2066/20 2073/21 2074/2 correct [2] 2067/21 2067/25
business [1] 2090/11
                                        2074/3 2080/6 2086/17 2087/7 2087/11 corroboration [2] 2085/13 2085/15
businesses [1] 2090/10
                                        2087/25 2088/18 2088/24 2090/24      counsel [4] 2066/9 2085/10 2085/19
BUTLER [1] 2065/21
                                        2101/21 2102/9 2102/12 2102/24        2108/23
C                                       2103/2 2103/14 2103/17 2104/5 2104/8 count [39] 2075/8 2075/8 2075/13
Cadman [1] 2065/13                      2104/21 2104/24 2105/12 2105/15       2075/14 2079/9 2079/10 2079/11
called [2] 2075/24 2089/16             committed [2] 2081/20 2084/3           2094/23 2097/1 2101/25 2102/4 2102/6
CAMPBELL [1] 2065/21                   committing [1] 2073/6                  2102/9 2102/12 2102/17 2102/19
cannot [1] 2080/18                     communications [2] 2077/13 2077/23     2102/21 2102/24 2103/2 2103/7 2103/9
careful [1] 2107/5                     community [2] 2107/10 2107/11          2103/11 2103/14 2103/17 2103/23
carried [1] 2084/9                     company [3] 2075/7 2082/3 2084/1       2103/25 2104/2 2104/5 2104/8 2104/14
carry [1] 2084/22                      complete [2] 2078/3 2107/3             2104/16 2104/18 2104/21 2104/24
case [21] 2068/5 2068/10 2069/19       compromise [1] 2066/9                  2105/5 2105/7 2105/9 2105/12 2105/15
 2072/14 2073/13 2074/5 2075/21        computer [1] 2065/25                  country [2] 2075/11 2082/6
 2075/23 2080/15 2082/11 2082/24       computer-aided [1] 2065/25            counts [5] 2072/12 2075/4 2075/4
 2084/13 2084/13 2084/14 2087/23       concealing [12] 2084/19 2086/13        2086/15 2086/24
 2107/5 2107/12 2107/17 2108/19         2094/20 2094/23 2096/22 2097/1       couple [1] 2068/23
 2108/24 2108/24                        2102/6 2102/21 2103/11 2104/2        course [4] 2072/11 2073/2 2074/7
CAUSE [1] 2065/8                        2104/18 2105/9                        2083/14
causing [1] 2075/6                     conceding [1] 2081/7                  court [24] 2065/1 2065/22 2066/1
CCR [1] 2065/22                        concentrate [1] 2081/17                2066/17 2070/1 2072/1 2074/16 2080/5
certain [5] 2072/15 2072/18 2073/9     concern [1] 2090/9                     2084/7 2085/6 2088/15 2090/17
 2073/19 2096/16                       concerned [3] 2073/14 2083/23 2090/8 2091/19 2093/1 2094/1 2094/18 2096/4
certainly [1] 2068/7                   conclude [1] 2083/7                    2098/17 2098/19 2101/1 2101/5 2101/8
chance [1] 2068/18                     concluded [1] 2109/4                   2105/3 2109/8
change [2] 2066/5 2108/6               conclusion [2] 2081/22 2085/1         Courthouse [1] 2065/3
changes [3] 2066/6 2066/22 2108/22     conduct [3] 2079/13 2086/20 2087/4    courtroom [8] 2069/24 2072/6 2096/11
charge [6] 2067/14 2076/20 2079/5      conducted [1] 2085/12                  2097/9 2100/1 2100/12 2101/9 2107/23
                                       conference [4] 2070/2 2071/4 2091/20 CR [1] 2065/2
                                                                                                                    3
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 48 of 53 PageID #: 5717
C                         discussions [1] 2066/8     established [1] 2088/25
                                      disproportionate [1] 2090/15          establishing [1] 2074/25
CRAIG [2] 2065/14 2065/15
                                      DISTRICT [4] 2065/1 2065/1 2065/9     evaluate [2] 2073/2 2091/8
crazy [1] 2077/9
                                       2065/12                              evenly [1] 2089/24
credibility [2] 2073/3 2091/9
                                      divided [1] 2089/24                   evidence [44] 2066/19 2067/1 2068/4
crew [1] 2083/17
                                      documentation [4] 2095/1 2095/10       2073/1 2073/3 2073/3 2074/24 2075/25
crime [3] 2074/2 2074/3 2087/10
                                       2096/15 2100/6                        2076/4 2076/6 2076/8 2079/5 2079/15
crimes [11] 2072/16 2073/6 2073/22
                                      documents [11] 2079/16 2079/17         2080/2 2080/2 2081/12 2081/14
 2080/6 2081/19 2083/9 2084/3 2084/6
                                       2079/19 2086/14 2089/13 2102/7        2081/18 2081/20 2083/7 2084/25
 2084/11 2084/17 2090/15
                                       2102/22 2103/12 2104/3 2104/19        2085/11 2089/1 2089/7 2089/8 2089/9
criminal [5] 2065/8 2072/20 2086/20
                                       2105/10                               2089/11 2089/12 2089/13 2089/15
 2087/4 2107/11
                                      done [13] 2075/3 2075/5 2075/9         2089/17 2089/19 2089/22 2089/24
cylinder [1] 2078/22
                                       2076/13 2077/13 2077/20 2078/17       2090/2 2090/21 2090/22 2091/4 2091/8
D                                      2079/6 2082/16 2082/18 2084/24        2096/5 2098/19 2101/8 2101/20
DAN [12] 2065/6 2066/23 2067/7         2092/6 2095/7                         2108/18
 2076/14 2077/3 2077/5 2085/12        Dongsheng's    [1] 2079/20            exact [1] 2077/19
 2085/16 2097/18 2098/7 2098/8        Donna   [1] 2101/6                    exactly [7] 2074/24 2075/25 2078/7
 2101/23                              DONNELLY [2] 2065/9 2084/6             2085/19 2096/1 2096/20 2097/4
date [5] 2091/14 2108/1 2108/5 2108/6 door [1] 2078/22                      excellent [2] 2093/12 2094/15
 2108/21                              doors [1] 2078/22                     exception [2] 2091/6 2108/20
daughter [1] 2081/11                  dormitories [1] 2079/8                exceptions [1] 2092/1
David [1] 2067/12                     dormitory [1] 2079/6                  excerpts [1] 2098/23
day [1] 2084/7                        double [1] 2078/22                    excessive [1] 2090/15
days [1] 2076/16                      doubt [3] 2075/24 2089/4 2089/7       excessiveness [1] 2068/13
De [13] 2076/22 2076/23 2076/24       down [3] 2066/3 2096/8 2101/3         exclusively [1] 2087/18
 2083/14 2083/16 2083/16 2083/19      drinking [1] 2077/4                   exercised [1] 2107/6
 2083/23 2085/19 2085/20 2095/4       drive [1] 2077/2                      Exhibit [12] 2077/22 2079/17 2095/2
 2096/16 2097/12                      drivers [2] 2097/16 2097/17            2096/4 2098/17 2098/19 2099/3 2099/8
De Gao [7] 2083/14 2083/16 2083/16 driving [1] 2097/18                       2099/14 2100/7 2101/6 2101/8
 2083/19 2085/19 2085/20 2097/12      duplicative [1] 2068/12               Exhibit 11 [1] 2098/17
De Gao's [2] 2095/4 2096/16           during [4] 2074/21 2079/7 2091/5      Exhibit 12 [1] 2101/6
dealt [1] 2075/22                      2091/10                              Exhibit 310 [1] 2079/17
decide [5] 2073/12 2089/21 2089/25                                          Exhibit 37 [4] 2095/2 2099/8 2099/14
                                      E                                      2100/7
 2090/3 2090/5
                                      eager [1] 2082/10                     Exhibit 801 [1] 2077/22
decision [4] 2073/12 2080/23 2083/5
                                      early [4] 2076/11 2077/16 2082/24     Exhibit 9 [1] 2099/3
 2084/4
                                       2084/6                               exhibits [2] 2089/17 2094/18
defendant [17] 2065/7 2065/16 2066/23
                                      easier [1] 2087/11                    exists [1] 2093/9
 2067/7 2073/5 2076/23 2077/1 2080/8
                                      East [1] 2065/13                      exits [3] 2097/9 2100/12 2107/23
 2087/9 2087/18 2088/1 2088/19 2089/3
                                      EASTERN [2] 2065/1 2065/12            expect [1] 2073/25
 2089/23 2090/16 2090/25 2097/16
                                      easy [1] 2066/4                       expert [1] 2073/25
defendant's [6] 2072/20 2074/14
                                      efforts [1] 2095/9                    explained [2] 2073/4 2080/24
 2076/12 2077/6 2089/25 2090/6
                                      egress [1] 2078/23                    extremely [1] 2081/14
defense [4] 2066/5 2066/9 2085/10
                                      eight [2] 2106/16 2106/18
 2085/18                                                                   F
                                      either [2] 2087/2 2105/19
define [1] 2075/25
                                      Eleven [2] 2065/17 2106/24           facilitate [21] 2066/21 2067/2 2073/22
deliberate [6] 2072/17 2090/7 2091/9
                                      Email [1] 2065/24                     2080/6 2081/19 2083/8 2084/11
 2091/16 2093/6 2093/9
                                      emailed [1] 2066/17                   2084/16 2084/18 2086/18 2087/1
deliberately [1] 2098/7
                                      employed [1] 2082/5                   2087/2 2087/7 2087/15 2087/25
deliberating [2] 2091/4 2093/3
                                      encountered [1] 2077/24               2088/18 2088/24 2090/24 2091/1
deliberations [2] 2091/10 2100/12
                                      end [6] 2071/4 2079/24 2079/24 2092/9 2091/2 2101/22
denied [1] 2108/20
                                       2098/12 2098/12                     facilitated [1] 2087/14
depicted [1] 2078/15
                                      engineer [1] 2076/20                 facilitating [2] 2087/5 2087/9
describes [1] 2077/18
                                      enough [1] 2095/14                   facilitation [1] 2087/21
details [1] 2081/24
                                      ensure [2] 2086/20 2087/3            facilities [1] 2075/11
detect [1] 2087/11
                                      enter [1] 2072/6                     facility [2] 2078/23 2079/20
determination [3] 2073/5 2073/8
                                      enters [4] 2069/24 2096/11 2100/1    fact [4] 2082/9 2083/6 2089/9 2089/10
 2084/12
                                       2101/9                              facts [1] 2086/5
determine [3] 2073/19 2084/9 2089/3
                                      entertained [1] 2082/1               fair [1] 2068/11
determining [1] 2089/14
                                      entire [6] 2067/16 2067/18 2067/24   family [5] 2077/1 2077/3 2081/10
DIETRICH [1] 2065/18
                                       2068/6 2074/3 2088/20                2084/18 2090/11
different [6] 2069/16 2075/20 2076/10
                                      entirely [2] 2096/21 2098/4          far [1] 2081/21
 2078/16 2080/23 2089/2
                                      entrusted [1] 2090/17                Farm [4] 2074/16 2080/5 2088/15
difficult [2] 2080/15 2108/24
                                      error [2] 2067/11 2069/3              2105/3
diligent [1] 2107/6
                                      escapees [1] 2079/18                 father [1] 2083/20
diplomatic [1] 2075/11
                                      especially [1] 2084/17               favor [7] 2089/20 2089/21 2089/23
directly [1] 2098/7
                                      ESQ [4] 2065/18 2065/18 2065/19       2089/25 2090/4 2090/5 2090/6
discuss [2] 2078/6 2078/14
                                       2065/19                             Fax [1] 2065/23
discussion [1] 2078/3
                                      establish [3] 2088/22 2089/5 2089/9  FBI [1] 2079/13
                                                                                                                  4
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 49 of 53 PageID #: 5718
F                         Friday [5] 2072/11 2073/4 2084/5 hearing [1] 2074/1
                                        2084/7 2093/11                       HEATHER [1] 2065/21
FCRR [1] 2065/22
                                       friends [2] 2076/23 2090/11           HEEREN [1] 2065/15
feelings [1] 2068/10
                                       front [2] 2076/15 2083/1              help [2] 2074/13 2082/11
felony [1] 2087/21
                                       function [1] 2107/12                  helpfully [1] 2077/20
few [4] 2081/11 2081/24 2097/7
                                       further [3] 2075/16 2080/6 2091/5     Hi [1] 2101/3
 2107/21
                                       furtherance [3] 2078/23 2079/4        hidden [3] 2094/22 2095/12 2096/25
Fifth [5] 2074/12 2080/4 2083/19
                                        2079/15                              high [1] 2079/21
 2088/8 2103/6
                                                                             higher [1] 2079/22
final [3] 2073/4 2073/7 2073/18        G                                     himself [2] 2082/21 2083/17
find [9] 2078/21 2079/14 2080/2 2086/5
                                       Gao [11] 2076/22 2076/23 2076/24      hired [1] 2083/17
 2087/14 2089/19 2089/22 2090/9
                                        2083/14 2083/16 2083/16 2083/19      hold [1] 2079/15
 2095/9
                                        2083/23 2085/19 2085/20 2097/12      home [5] 2074/14 2081/10 2084/18
finding [2] 2080/7 2080/8
                                       Gao's [2] 2095/4 2096/16               2097/19 2098/8
fine [5] 2066/11 2068/17 2069/7 2096/3
                                       gave [2] 2086/3 2091/7                Honor [20] 2067/21 2068/21 2068/24
 2108/3
                                       generate [1] 2108/4                    2069/2 2069/16 2073/17 2085/9 2092/3
first [11] 2066/4 2075/23 2076/7
                                       gentlemen [4] 2086/1 2101/11 2105/21 2093/17 2093/18 2094/14 2097/11
 2077/15 2078/19 2079/17 2094/5
                                        2107/3                                2097/22 2098/6 2098/13 2099/6
 2094/20 2095/11 2096/19 2101/14
                                       Georgette [1] 2065/22                  2099/13 2105/20 2109/1 2109/2
five [12] 2072/12 2075/13 2079/10
                                       Georgetteb25 [1] 2065/24              HONORABLE [1] 2065/9
 2086/24 2102/12 2103/2 2103/17
                                       given [3] 2081/24 2094/9 2094/18      hoping [1] 2080/22
 2104/8 2104/24 2105/15 2106/9
                                       Glendale [18] 2074/15 2076/7 2077/7 house [15] 2074/10 2074/17 2076/14
 2106/10
                                        2080/4 2081/9 2081/15 2081/18         2079/14 2079/14 2080/3 2080/4
fix [1] 2107/25
                                        2081/21 2082/4 2083/8 2083/12         2082/17 2083/1 2085/12 2085/17
fixing [1] 2076/15
                                        2083/16 2083/21 2083/24 2084/17       2085/21 2085/24 2098/1 2098/3
Flushing [3] 2077/21 2088/13 2104/12
                                        2088/5 2095/5 2101/25                housing [3] 2078/21 2078/21 2078/25
focus [2] 2081/9 2081/12
                                       gmail.com [1] 2065/24                 hundred [2] 2095/22 2096/7
folks [1] 2072/2
                                       goes [1] 2076/16                      hundred percent [2] 2095/22 2096/7
follow [2] 2086/4 2086/6
                                       good [10] 2066/3 2069/1 2072/5 2072/8
following [4] 2066/19 2067/1 2087/24                                         I
                                        2072/9 2073/17 2080/11 2080/12
 2101/20
                                        2098/21 2107/13                      IAN [1] 2065/14
forced [30] 2075/2 2075/2 2075/3
                                       Google [2] 2085/13 2099/7             illegal [1] 2087/17
 2078/24 2079/15 2082/14 2084/19
                                       government [28] 2065/12 2066/18       illegally [3] 2067/18 2067/24 2088/20
 2084/19 2085/11 2086/12 2086/13
                                        2066/25 2069/6 2072/14 2073/16       image [4] 2085/13 2099/7 2099/22
 2086/14 2102/1 2102/4 2102/7 2102/17
                                        2073/20 2073/23 2074/4 2081/5         2099/22
 2102/19 2102/22 2103/7 2103/9
                                        2081/17 2082/11 2083/13 2084/9       imagine [2] 2108/4 2108/25
 2103/12 2103/23 2103/25 2104/3
                                        2084/15 2085/2 2087/23 2088/24       immigration [8] 2083/3 2086/14 2102/7
 2104/14 2104/16 2104/19 2105/5
                                        2089/5 2089/20 2090/1 2090/4 2095/2 2102/22 2103/12 2104/3 2104/19
 2105/7 2105/10
                                        2099/8 2099/14 2100/7 2101/19 2108/3 2105/10
foreperson [7] 2091/14 2093/5 2094/25
                                       government's [3] 2088/22 2089/21      implied [1] 2097/19
 2101/5 2101/12 2101/13 2105/22
                                        2090/4                               important [2] 2080/24 2107/10
forfeit [4] 2072/18 2081/5 2086/15
                                       greater [1] 2089/11                   improperly [1] 2078/20
 2086/25
                                       group [1] 2083/20                     improvements [1] 2078/17
forfeitability [1] 2089/6
                                       guess [5] 2069/21 2095/19 2098/12     in [122]
forfeitable [5] 2073/20 2073/22 2074/3
                                        2107/25 2108/10                      inch [1] 2076/3
 2078/19 2090/9
                                       guided [1] 2086/9                     inches [1] 2079/21
forfeited [3] 2087/19 2087/19 2089/1
                                       guilt [3] 2080/8 2089/3 2089/3        incident [1] 2082/19
forfeiture [26] 2067/15 2067/19
                                       guilty [3] 2072/12 2073/5 2080/8      incidental [1] 2087/12
 2067/25 2072/15 2072/21 2072/25
                                       guys [1] 2069/10                      includes [1] 2077/20
 2073/1 2073/10 2075/21 2086/2 2087/6
                                                                             including [1] 2096/16
 2087/10 2087/22 2087/24 2088/16       H                                     inclusion [1] 2068/1
 2088/21 2089/4 2090/7 2090/14         half [1] 2097/23                      indicated [1] 2073/18
 2090/20 2091/11 2091/12 2091/15       hand [2] 2089/22 2098/15              indicating [2] 2101/4 2101/12
 2091/17 2092/7 2095/13                handled [1] 2108/25                   indictment [8] 2072/13 2072/16 2073/6
form [1] 2067/11                       hangover [1] 2085/23                   2073/20 2073/22 2082/13 2085/15
fortuitous [1] 2087/12                 happen [2] 2073/14 2090/8              2086/24
found [10] 2067/10 2069/2 2072/11      happened [5] 2077/24 2081/21 2082/15 indispensable [1] 2087/16
 2077/11 2079/20 2081/19 2083/9         2082/21 2083/22                      individual [1] 2076/23
 2084/11 2095/20 2100/3                happens [1] 2072/24                   infer [1] 2098/8
four [13] 2069/12 2074/8 2075/14       hard [2] 2072/10 2080/14              information [3] 2082/17 2083/11
 2079/9 2086/24 2102/9 2102/24         harder [1] 2087/11                     2083/13
 2103/14 2104/5 2104/21 2105/12        having [1] 2097/3                     initial [1] 2067/11
 2106/7 2106/8                         hear [9] 2073/15 2075/20 2078/16      inside [1] 2078/12
frame [1] 2079/7                        2080/17 2080/18 2082/4 2093/20       inspection [2] 2074/10 2078/21
fraud [9] 2079/11 2084/20 2086/23       2098/25 2100/14                      inspector [1] 2078/25
 2102/13 2103/3 2103/18 2104/9         heard [15] 2073/1 2074/6 2074/7       inspectors [1] 2078/21
 2104/25 2105/16                        2074/21 2074/24 2076/6 2076/10       instructions [7] 2069/4 2069/12 2073/4
Fresh [2] 2088/11 2103/21               2076/11 2077/10 2078/8 2081/6         2074/1 2086/2 2091/7 2098/21
freshly [1] 2078/12                     2081/23 2082/1 2082/3 2082/6         insurance [1] 2073/13
                                                                                                                   5
    Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 50 of 53 PageID #: 5719
I                                       2082/19 2083/1 2085/16 2093/20         look [8] 2066/7 2068/18 2068/19
                                        2095/9 2108/22                          2085/14 2094/10 2097/21 2107/18
intended [11] 2066/20 2086/17 2087/1
                                       knows [1] 2067/17                        2107/18
 2087/6 2087/14 2087/25 2088/17
                                                                               looked [1] 2078/12
 2088/23 2090/23 2091/2 2101/21        L                                       looking [1] 2094/12
interact [1] 2083/3
                                       labor [27] 2075/3 2078/24 2079/16       lose [1] 2072/21
interest [1] 2072/22
                                        2084/19 2084/19 2085/11 2086/12        lot [4] 2068/11 2074/6 2074/7 2074/21
interested [1] 2095/11
                                        2086/13 2086/14 2102/1 2102/4 2102/7 Lots [2] 2082/6 2084/1
interests [2] 2068/13 2090/12
                                        2102/17 2102/19 2102/22 2103/7         lying [1] 2078/6
Internet [1] 2107/18
                                        2103/9 2103/12 2103/23 2103/25
interpretation [1] 2095/11                                                     M
                                        2104/3 2104/14 2104/16 2104/19
interpreter [4] 2068/21 2080/18 2094/8
                                        2105/5 2105/7 2105/10                  Ma [1] 2079/20
 2094/10
                                       ladies [4] 2086/1 2101/11 2105/21       Mainly [1] 2083/10
interpreters [2] 2094/12 2094/16
                                        2107/3                                 maintenance [1] 2083/21
introductory [2] 2066/10 2068/20
                                       Landong [4] 2077/12 2077/17 2079/1 majority [1] 2087/20
involved [6] 2066/19 2067/2 2086/17
                                        2079/2                                 management [2] 2077/25 2078/6
 2087/24 2090/23 2101/21
                                       last [10] 2066/10 2069/12 2073/4        manner [2] 2088/17 2088/23
Ioannidis [1] 2074/11
                                        2084/24 2085/1 2085/22 2086/3 2086/6 March [2] 2065/5 2077/15
is [131]
                                        2093/3 2095/4                          March 26 [1] 2077/15
isn't [1] 2099/20
                                       lastly [2] 2074/20 2085/18              mark [3] 2066/23 2067/8 2098/17
issue [13] 2068/3 2072/24 2073/9
                                       late [1] 2077/4                         matter [2] 2071/3 2090/16
 2089/20 2089/21 2089/23 2089/25
                                       later [5] 2076/15 2076/19 2077/20       maybe [3] 2076/6 2078/5 2095/23
 2090/2 2090/3 2090/5 2097/12 2097/14
                                        2090/13 2090/18                        Meadows [2] 2088/11 2103/21
 2097/15
                                       latter [1] 2097/23                      meal [2] 2085/23 2085/23
issues [1] 2101/15
                                       law [12] 2072/24 2073/21 2073/25        mean [11] 2069/18 2078/18 2084/2
it [66]
                                        2086/2 2086/4 2086/5 2086/7 2086/8      2089/8 2094/21 2094/22 2096/1
J                                       2086/10 2086/19 2087/3 2088/16          2096/22 2096/23 2096/24 2098/3
                                       lawyers [4] 2069/25 2085/5 2086/8       means [9] 2072/20 2072/21 2075/3
Jennifer [3] 2076/12 2076/12 2082/24
                                        2091/18                                 2075/25 2086/4 2089/9 2089/11
Jersey [8] 2074/14 2085/17 2088/5
                                       leave [1] 2069/19                        2090/20 2099/23
 2088/7 2088/7 2101/25 2102/16
                                       left [1] 2091/19                        meant [1] 2075/14
 2102/16
                                       legitimate [1] 2087/20                  mechanical [1] 2065/24
job [5] 2072/13 2084/8 2084/8 2084/24
                                       lesser [1] 2076/1                       meet [1] 2084/15
 2107/6
                                       letter [1] 2099/14                      members [1] 2077/3
join [1] 2107/4
                                       license [5] 2095/2 2096/15 2099/3       mention [1] 2093/2
judge [11] 2065/9 2068/3 2073/18
                                        2099/6 2100/6                          mentioned [2] 2082/23 2083/15
 2073/25 2075/20 2075/25 2080/13
                                       lifted [2] 2107/16 2107/19              messages [6] 2077/11 2077/11
 2084/6 2094/7 2096/3 2099/2
                                       likely [4] 2076/1 2076/3 2089/10 2090/1 2077/13 2077/15 2077/16 2077/25
July [2] 2108/2 2108/21
                                       limitations [1] 2107/15                 met [4] 2078/10 2081/17 2085/2
July 23rd [2] 2108/2 2108/21
                                       Lin [4] 2074/19 2077/12 2077/17          2088/25
juror [25] 2105/25 2106/1 2106/2
                                        2078/1                                 mic [1] 2080/19
 2106/3 2106/4 2106/6 2106/7 2106/8
                                       Lin's [4] 2074/10 2077/8 2077/12        middle [1] 2085/15
 2106/9 2106/10 2106/11 2106/12
                                        2077/14                                might [8] 2083/3 2086/8 2090/8
 2106/13 2106/15 2106/16 2106/18
                                       line [2] 2076/3 2076/15                  2090/11 2090/15 2095/17 2095/25
 2106/19 2106/20 2106/21 2106/22
                                       line 14 [1] 2076/15                      2098/3
 2106/23 2106/24 2106/25 2107/1
                                       list [1] 2088/2                         mind [1] 2076/8
 2107/11
                                       listed [2] 2081/6 2105/23               minutes [4] 2068/23 2081/11 2097/7
jurors [7] 2068/10 2072/3 2072/6
                                       listening [1] 2082/20                    2107/21
 2073/10 2073/12 2096/13 2107/7
                                       little [6] 2074/19 2078/16 2079/22      moment [1] 2074/20
jury [32] 2065/10 2066/1 2066/22
                                        2086/8 2097/3 2108/4                   more [11] 2072/13 2074/6 2076/1
 2067/7 2067/17 2069/21 2069/24
                                       Liu [3] 2076/12 2076/12 2082/24          2076/3 2076/19 2078/5 2082/9 2082/12
 2091/16 2093/9 2094/1 2094/5 2096/11
                                       lived [1] 2082/8                         2087/12 2089/10 2090/1
 2097/9 2097/20 2098/8 2098/24 2100/1
                                       living [1] 2078/11                      morning [9] 2066/3 2072/8 2072/9
 2100/12 2101/1 2101/4 2101/6 2101/7
                                       Livingston [12] 2074/14 2077/7           2073/17 2080/11 2080/12 2082/9
 2101/9 2101/14 2101/23 2105/19
                                        2081/10 2085/12 2085/17 2088/5          2082/15 2083/5
 2107/2 2107/3 2107/7 2107/20 2107/23
                                        2095/5 2095/6 2095/8 2097/25 2098/10 most [2] 2076/16 2107/10
 2108/19
                                        2101/25                                motion [2] 2108/10 2108/11
justice [1] 2107/12
                                       LLP [1] 2065/16                         motions [2] 2108/19 2108/19
justify [1] 2087/22
                                       loan [1] 2079/19                        move [1] 2069/22
K                                      located [12] 2088/4 2088/6 2088/8       moves [1] 2076/2
keep [2] 2093/7 2098/24                 2088/10    2088/12 2088/14 2101/24     Mr. Snell [2] 2080/10 2085/4
Ken [9] 2076/22 2076/24 2077/1          2102/16    2103/6 2103/21 2104/12      Mr. Solomon [8] 2069/8 2080/10
 2082/8 2082/11 2085/22 2095/7          2105/3                                  2080/13 2081/12 2082/23 2083/14
 2096/17 2097/12                       location [7] 2076/9 2078/7 2094/22       2085/8 2085/25
key [2] 2069/19 2078/22                 2094/24    2096/25 2097/2 2098/5       Mr.  Zhong [8] 2072/12 2072/18
know [18] 2073/10 2075/1 2075/5        locations   [3] 2074/25 2095/3 2100/7    2072/21  2081/10 2081/20 2082/1
 2075/9 2078/19 2078/25 2079/3 2079/5  locks   [1] 2078/22                      2084/5  2084/18
 2079/7 2079/12 2079/22 2082/18        long [1] 2086/4                         much [8] 2074/6 2076/6 2076/8
                                       longer [2] 2083/18 2098/21               2079/25 2085/3 2100/10 2107/21
                                                                                                                   6
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 51 of 53 PageID #: 5720
M                         order [1] 2077/9           plate [5] 2095/2 2096/15 2099/3 2099/6
                                      original [1] 2069/3                      2100/6
much... [1] 2109/3
                                      otherwise [1] 2090/15                   Plaza [1] 2065/13
must [11] 2072/18 2086/9 2087/6
                                      outside [1] 2078/22                     pleasure [1] 2093/15
2087/12 2089/21 2089/25 2090/3
                                      own [2] 2068/11 2083/20                 podium [1] 2069/22
2090/5 2090/20 2090/20 2091/14
                                      ownership [1] 2072/21                   point [5] 2067/15 2067/16 2067/25
N                                     P
                                                                               2068/1 2074/1
necessary [1] 2078/1                                                          points [2] 2081/24 2082/22
                                      p.m [2] 2094/2 2109/4                   polled [2]   2105/19 2107/2
need [12] 2068/19 2072/2 2077/19
                                      packet [1] 2097/23                      portion  [1]  2075/21
 2083/5 2084/13 2085/5 2085/13
                                      page [11] 2069/4 2070/3 2071/5          positive  [1]  2095/15
 2085/16 2087/16 2096/19 2098/21
                                       2076/14 2076/17 2077/2 2078/5          posted [1] 2098/25
 2099/2
                                       2079/17 2091/21 2092/10 2109/8         precise [2] 2077/20 2078/9
needed [1] 2077/3
                                      page 3 [1] 2069/4                       prejudicial [1] 2069/20
needs [1] 2069/13
                                      page 305 [1] 2076/14                    premises [13] 2088/4 2088/6 2088/8
neglected [1] 2093/11
                                      page 707 [1] 2077/2                      2088/10 2088/12 2088/14 2101/24
neighbor [1] 2082/23
                                      paid [1] 2107/5                          2102/15 2103/5 2103/20 2104/11
neighbors [1] 2076/12
                                      paragraph [1] 2069/4                     2105/2 2105/23
never [1] 2107/7
                                      PARALEGAL [1] 2065/21                   prepared    [1] 2091/13
new [24] 2065/1 2065/4 2065/12
                                      Parsons [6] 2067/12 2067/13 2074/9      preponderance [14] 2066/18 2067/1
 2065/13 2065/17 2065/17 2074/14
                                       2080/4 2088/11 2103/21                  2075/24 2076/4 2080/2 2081/18 2089/1
 2082/2 2085/17 2088/5 2088/7 2088/9
                                      part [17] 2067/17 2067/23 2068/4         2089/6 2089/8 2089/9 2089/11 2089/14
 2088/9 2088/11 2088/13 2088/15
                                       2068/6 2068/12 2068/14 2068/20          2090/21 2101/20
 2101/25 2102/16 2103/6 2103/6
                                       2073/24 2073/24 2074/1 2075/6          present   [5] 2065/21 2066/1 2072/23
 2103/21 2104/12 2105/3 2108/11
                                       2075/23 2084/2 2088/18 2088/20          2094/1 2101/1
next [5] 2070/3 2071/5 2091/21
                                       2088/24 2096/25                        presentations [1] 2093/13
 2092/10 2107/25
                                      particular [5] 2073/21 2075/19 2081/8 presented [5] 2079/5 2080/1 2083/7
nine [2] 2106/19 2106/20
                                       2084/15 2090/2                          2083/14 2101/15
non [1] 2089/3
                                      parties [7] 2072/23 2082/2 2089/24      presentence     [1] 2108/4
non-guilt [1] 2089/3
                                       2091/5 2094/19 2096/17 2107/4          previous   [1]  2073/5
Nor [1] 2087/17
                                      party [4] 2068/12 2082/2 2082/10        private [1] 2075/12
note [14] 2092/8 2093/5 2094/20
                                       2082/12                                problem [2] 2068/2 2068/16
 2094/25 2095/1 2095/4 2095/11
                                      passport [2] 2094/20 2096/22            problems [1] 2066/6
 2096/19 2097/2 2097/6 2098/17 2100/5
                                      passports [23] 2075/7 2075/8 2079/2 Proceedings [1] 2065/24
 2101/4 2101/12
                                       2079/3 2079/4 2079/4 2084/20 2086/13 produced [2] 2065/25 2089/18
notes [4] 2094/5 2094/9 2094/17
                                       2094/21 2094/22 2094/23 2095/12        profession [1] 2093/14
 2096/14
                                       2095/14 2095/20 2096/24 2096/24        professional [1] 2093/12
nothing [1] 2082/9
                                       2097/1 2102/6 2102/21 2103/11 2104/2 profits [2] 2086/20 2087/3
noticed [2] 2069/11 2078/12
                                       2104/18 2105/9                         prompt [1] 2107/7
number [27] 2069/5 2089/13 2101/19
                                      past [2] 2076/2 2084/5                  proof [6] 2075/22 2075/24 2089/4
 2105/25 2106/1 2106/2 2106/3 2106/4
                                      Pavonia [7] 2074/21 2078/15 2078/18 2089/7 2090/4 2091/6
 2106/6 2106/7 2106/8 2106/9 2106/10
                                       2079/13 2080/5 2088/7 2102/16          properties [16] 2066/19 2067/1 2073/19
 2106/11 2106/12 2106/13 2106/15
                                      people [10] 2076/1 2082/1 2082/3         2074/5 2074/7 2074/18 2074/23
 2106/16 2106/18 2106/19 2106/20
                                       2082/7 2084/1 2090/10 2094/21           2075/18 2076/5 2080/3 2080/3 2081/6
 2106/21 2106/22 2106/23 2106/24
                                       2096/23 2096/23 2107/13                 2081/8 2084/10 2088/3 2101/20
 2106/25 2107/1
                                      people's [1] 2095/20                    property [67]
O                                     percent [2] 2095/22 2096/7              PROSKAUER [1] 2065/16
objection [2] 2068/8 2069/15          performed [2] 2074/11 2080/15           prove [4] 2066/18 2066/25 2089/10
obligation [2] 2086/6 2091/9          period   [2]   2082/13  2085/15          2101/19
observed [1] 2076/13                  person    [2]   2086/12  2086/22        proved   [1] 2089/14
obtain [1] 2078/1                     personal [7] 2076/25 2077/6 2085/17 proves [2] 2090/1 2090/21
offense [3] 2087/13 2087/15 2087/21    2086/16 2086/25 2088/17 2090/23        provide [1] 2097/19
offenses [15] 2066/21 2067/3 2067/4   personally     [1]  2107/21             provided [1] 2093/13
 2067/5 2067/7 2086/18 2086/22 2087/2 persuasiveness [1] 2089/12              provides [1] 2088/16
 2087/8 2088/1 2088/19 2088/24        Phillips   [4]  2077/11  2078/9 2079/13 proving [2] 2081/18 2084/10
 2090/24 2091/3 2101/22                2079/19                                punch [1] 2069/8
offered [1] 2091/5                    phone    [2]   2065/23  2077/12         punishment [1] 2084/7
OFFICE [1] 2065/12                    photo   [1]   2077/18                   purpose [2] 2086/19 2087/3
Oh [1] 2098/16                        photocopies [4] 2094/23 2095/19         purposes [1] 2087/20
old [3] 2081/11 2088/15 2105/3         2095/20     2097/1                     put [5] 2080/14 2080/25 2094/17
once [4] 2069/13 2075/11 2084/25      photographs       [1] 2077/17            2099/17 2107/15
 2108/23                              picked   [2]   2098/5  2098/8
                                      picking [1] 2098/7                      Q
ones [1] 2096/15
op [9] 2074/19 2077/8 2077/10 2077/14 picture   [2]   2078/11  2078/11        quality [1] 2089/12
 2078/2 2078/2 2078/4 2078/10 2078/13 piece  [1]   2084/15                    Queens [2] 2074/20 2077/14
open [5] 2066/1 2072/1 2093/1 2094/1  place  [1]   2082/13                    question [11] 2066/17 2066/23 2067/8
 2101/1                               Plaintiff  [1]  2065/4                   2073/23 2081/16 2090/22 2095/22
opposed [1] 2068/6                    plan  [1]   2095/25                      2098/2 2099/3 2099/20 2100/4
                                      planning [1] 2068/7                     questions [4] 2091/14 2093/4 2101/18
                                                                                                                          7
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 52 of 53 PageID #: 5721
Q                         responsive [1] 2098/15     seven [2] 2106/13 2106/15
                                      rest [1] 2084/24                           shear [1] 2083/6
questions... [1] 2105/22
                                      restrained [1] 2078/20                     sheet [8] 2066/5 2066/12 2091/12
quickly [1] 2078/14
                                      restrictions [1] 2107/19                    2091/13 2091/15 2091/16 2091/17
quite [2] 2086/3 2092/8
                                      result [2] 2080/21 2084/4                   2105/24
R                                     retire [2] 2091/16 2093/6                  shorter [2] 2068/11 2079/25
Randi [8] 2074/10 2074/18 2077/8      review [2] 2075/21 2075/22                 show [4] 2078/25 2085/11 2099/8
 2077/11 2077/12 2077/14 2077/17      revisiting  [1]  2073/7                     2099/17
 2078/1                               RICHARDSON         [2]  2065/14 2098/23    showing     [2] 2099/22 2099/22
rather [2] 2067/13 2084/8             right [23]   2066/13   2066/25 2067/19     side  [5]   2069/25  2085/5 2089/16
Ray [10] 2076/17 2079/1 2082/16        2067/19    2069/21   2072/8 2072/14        2091/18     2105/19
 2082/20 2095/6 2096/16 2097/13        2073/15 2074/8 2081/4 2085/25 2092/8 sidebar [5] 2070/2 2071/4 2085/7
 2097/14 2097/15 2098/9                2096/13 2098/22 2099/4 2099/21             2091/20 2092/9
reach [2] 2085/1 2092/7                2100/3   2101/11   2107/2  2107/3 2108/12 sides   [2] 2093/12 2108/23
reached [6] 2066/9 2079/24 2093/4      2108/14 2108/21                           sign [1] 2091/14
 2101/4 2101/13 2101/14               Rilin [14] 2074/13 2075/1 2076/9           signed [4] 2093/5 2094/25 2101/5
read [2] 2066/24 2096/21               2076/18    2076/20   2076/25 2077/2        2101/12
reads [4] 2067/23 2094/20 2095/1       2078/17    2079/18   2082/5 2083/15       simply    [1] 2085/2
 2095/4                                2083/18    2085/16   2085/23              single   [1]  2087/21
ready [1] 2069/21                     rise [10] 2066/2 2093/8 2094/3 2096/10 sit [2] 2066/3 2101/3
real [17] 2067/15 2086/16 2086/25      2097/8 2099/25 2100/11 2101/2             sites [2] 2075/15 2079/8
 2088/4 2088/6 2088/8 2088/10 2088/12  2101/14    2107/22                        six [7] 2069/4 2074/5 2079/21 2080/3
 2088/14 2088/17 2090/22 2101/24      ROBERT       [1] 2065/18                    2081/6 2106/11 2106/12
 2102/15 2103/5 2103/20 2104/11       room   [4]  2079/20   2091/16  2095/21     size  [1] 2099/14
 2105/2                                2107/20                                   sketchy [1] 2081/21
realizes [1] 2078/4                   rooms [1] 2077/19                          slightly [1] 2089/20
really [5] 2081/8 2081/14 2081/24     ROSE     [1]  2065/16                      slip [1] 2108/5
 2083/4 2098/9                        RPR [1] 2065/22                            small [1] 2081/14
reason [1] 2099/11                    Rule  [2]  2108/11   2108/11               smartest [1] 2095/17
reasonable [3] 2075/23 2089/4 2089/7  RYAN    [1]   2065/21                      smooth [1] 2076/19
recall [3] 2077/10 2077/16 2077/25                                               smuggling [11] 2075/14 2075/17
                                      S                                           2079/9 2084/20 2086/23 2102/10
received [6] 2089/17 2096/4 2096/13
                                      S.A [1] 2065/21                             2102/25 2103/15 2104/6 2104/22
 2098/19 2101/8 2101/12
                                      SAMANTHA [1] 2065/19                        2105/13
recess [3] 2093/22 2100/14 2100/16
                                      says [5] 2077/18 2085/14 2096/22           SNELL      [4] 2065/18 2080/10 2080/17
reconsider [1] 2080/22
                                       2098/20 2099/23                            2085/4
record [4] 2085/7 2094/17 2096/22
                                      scheme [1] 2079/16                         solely [1] 2090/17
 2108/17
                                      screen [1] 2099/17                         SOLOMON [9] 2065/14 2069/8
recorded [1] 2065/24
                                      search [1] 2079/13                          2080/10 2080/13 2081/12 2082/23
refer [2] 2074/17 2076/1
                                      seat [1] 2094/4                             2083/14 2085/8 2085/25
reference [1] 2085/18
                                      seated [9] 2072/7 2093/10 2096/12          sometimes [1] 2068/10
refers [1] 2089/12
                                       2097/10 2100/2 2100/13 2101/10            sorry [2] 2072/2 2094/7
regardless [2] 2089/16 2089/17
                                       2105/18 2107/24                           speak [2] 2073/11 2081/3
regular [1] 2073/12
                                      second [5] 2094/25 2095/1 2095/18          special [7] 2072/18 2074/11 2077/10
related [1] 2072/16
                                       2096/14 2096/25                            2078/8 2079/12 2091/15 2105/23
relating [1] 2105/23
                                      Section [2] 2086/12 2086/22                specific [5] 2074/25 2076/9 2081/16
relevant [2] 2089/15 2089/17
                                      Section 1594 [1] 2086/12                    2083/12 2090/19
rely [2] 2085/11 2108/17
                                      Section 982 [1] 2086/22                    specifically   [2] 2084/14 2097/18
remarks [1] 2079/25
                                      see [10] 2068/9 2069/25 2085/5             speculation     [2] 2083/6 2083/10
remember [2] 2083/17 2085/21
                                       2085/13 2091/18 2097/6 2097/7 2099/9 spend [1] 2081/11
renew [1] 2108/10
                                       2099/15 2099/16                           SPRINGER [1] 2065/19
renovated [1] 2078/13
                                      seeing [2] 2077/5 2077/19                  Square [1] 2065/17
renovations [1] 2078/3
                                      seek [1] 2072/14                           squarely [1] 2083/22
repair [1] 2083/21
                                      seeking [1] 2081/5                         stack [1] 2079/19
report [1] 2108/5
                                      seem [2] 2096/2 2098/1                     stage [1] 2089/4
reporter [4] 2065/22 2070/1 2085/6
                                      selected [1] 2098/11                       stairs [1] 2076/13
 2091/19
                                      send [6] 2092/7 2093/4 2097/5 2097/6 standard [5] 2075/20 2075/22 2076/1
representations [1] 2093/13
                                       2098/22 2100/9                             2089/2 2089/2
request [3] 2095/18 2097/24 2098/9
                                      sends [1] 2077/17                          stands [1] 2084/5
requested [2] 2100/4 2100/10
                                      sentence [3] 2066/10 2069/12 2108/1 start [2] 2066/4 2096/14
requesting [1] 2094/13
                                      separate [1] 2093/7                        started [1] 2078/2
required [2] 2086/15 2086/24
                                      sequence [1] 2077/18                       stash [1] 2079/14
reread [1] 2098/20
                                      series [1] 2077/16                         STATES [10] 2065/1 2065/3 2065/3
respect [5] 2067/14 2081/7 2081/15
                                      serious [1] 2084/5                          2065/9 2065/12 2072/19 2086/11
 2091/17 2095/16
                                      servants [2] 2076/25 2085/17                2086/16 2086/21 2086/25
respective [1] 2093/13
                                      serve [1] 2107/11                          status   [1] 2083/3
respond [1] 2099/2
                                      served [1] 2107/9                          statute [3] 2067/22 2075/17 2079/10
responds [1] 2098/11
                                      service [2] 2080/14 2107/4                 statutes [2] 2069/17 2075/4
responsibility [1] 2084/23
                                      serving [1] 2107/11                        stenography [1] 2065/24
                                                                                                                 8
 Case 1:16-cr-00614-AMD Document 255 Filed 10/07/19 Page 53 of 53 PageID #: 5722
S                         together [2] 2091/9 2096/18 W
                                        told [1] 2084/6
step [1] 2107/13                                                             wait [1] 2107/20
                                        took [6] 2067/22 2068/12 2068/14
steps [2] 2076/15 2083/1                                                     waking [1] 2077/4
                                         2076/16 2078/11 2082/13
still [1] 2086/3                                                             walls [1] 2076/19
                                        top [2] 2076/8 2093/14
stuff [1] 2067/23                                                            Wang [11] 2076/22 2076/24 2077/1
                                        total [1] 2073/24
subject [10] 2067/19 2067/24 2072/25                                          2077/12 2077/17 2079/1 2079/2 2082/8
                                        towards [1] 2083/5
 2073/10 2087/6 2087/10 2087/24                                               2082/11 2085/22 2097/12
                                        traceable [3] 2086/19 2088/2 2091/1
 2088/21 2090/19 2095/13                                                     Wang's [2] 2095/7 2096/17
                                        track [1] 2079/17
submit [5] 2080/1 2080/7 2081/13                                             ways [1] 2107/10
                                        tracking [1] 2096/8
 2081/20 2083/6                                                              WeChat [2] 2077/11 2077/16
                                        transcript [5] 2065/8 2065/24 2076/14
subparagraph [1] 2067/12                                                     week [2] 2086/3 2086/6
                                         2076/18 2098/23
substantive [1] 2084/19                                                      weeks [1] 2084/24
                                        transcription [1] 2065/25
sufficient [3] 2080/1 2087/21 2108/18                                        weight [4] 2089/11 2089/19 2089/22
                                        transported [2] 2075/15 2079/8
suggestion [1] 2095/24                                                        2089/23
                                        trial [12] 2065/8 2072/11 2073/2
summarized [1] 2081/13                                                       whole [1] 2082/19
                                         2073/11 2074/8 2074/22 2074/24
supplemental [1] 2091/10                                                     why [1] 2083/10
                                         2076/11 2078/16 2091/5 2108/11
support [1] 2081/22                                                          wife [1] 2081/10
                                         2109/4
surreptitiously [1] 2078/4                                                   willing [1] 2107/13
                                        tried [1] 2108/24
sworn [1] 2086/6                                                             withheld [1] 2075/7
                                        trouble [1] 2097/3
system [1] 2107/12                                                           withholding [2] 2075/8 2079/4
                                        true [3] 2069/14 2089/10 2089/10
                                                                             within [1] 2082/13
T                                       truth [1] 2090/3
                                                                             witness [1] 2083/11
Tan [6] 2076/17 2079/1 2082/16          turn [1] 2077/8
                                                                             witnesses [3] 2076/11 2089/13 2089/16
 2097/13 2097/14 2097/15                TWELVE [1] 2107/1
                                                                             won't [1] 2086/3
Tan's [4] 2082/20 2095/6 2096/17        twice [1] 2068/14
                                                                             words [1] 2090/1
 2098/10                                typo [1] 2069/9
                                                                             work [28] 2075/1 2075/1 2075/2 2075/3
task [4] 2073/18 2080/15 2080/23        typographical [2] 2067/11 2069/3
                                                                              2075/5 2075/6 2075/9 2075/11 2075/12
 2080/24                               U                                      2075/16 2076/9 2076/13 2076/19
TEN [1] 2106/22                                                               2076/21 2077/13 2078/2 2078/17
                                       unanimous [1] 2090/20
tenant [1] 2078/10                                                            2079/5 2079/8 2080/14 2082/16
                                       under [3] 2086/11 2086/21 2108/11
terms [2] 2075/12 2076/6                                                      2082/18 2083/19 2083/21 2095/6
                                       unfairly [1] 2069/20
testified [12] 2076/13 2076/18 2076/20                                        2095/7 2097/25 2098/10
                                       UNITED [10] 2065/1 2065/3 2065/3
 2076/24 2076/24 2078/9 2082/24                                              worked [2] 2072/10 2083/25
                                        2065/9 2065/12 2072/19 2086/11
 2083/16 2083/17 2083/19 2083/24                                             workers [27] 2074/13 2075/1 2075/6
                                        2086/16 2086/21 2086/25
 2097/16                                                                      2075/15 2076/18 2076/25 2077/2
                                       unless [1] 2107/12
testify [1] 2079/19                                                           2077/5 2077/24 2078/17 2078/20
                                       up [14] 2077/4 2079/1 2081/3 2084/4
testifying [1] 2083/15                                                        2079/3 2079/7 2081/23 2082/25
                                        2084/7 2085/10 2097/5 2098/5 2098/7
testimony [29] 2076/10 2076/17                                                2083/12 2083/15 2083/18 2083/18
                                        2098/8 2099/9 2107/13 2107/18
 2076/22 2077/10 2078/8 2078/16                                               2083/20 2085/16 2085/24 2095/5
                                        2107/18
 2082/20 2082/20 2083/13 2083/22                                              2095/6 2095/14 2097/25 2098/10
                                       upon [1] 2097/11
 2085/19 2085/22 2089/15 2094/13                                             workers' [1] 2075/10
                                       us [6] 2092/8 2093/4 2096/3 2097/2
 2095/5 2095/6 2095/7 2095/10 2096/16                                        working [6] 2080/19 2080/25 2081/2
                                        2098/23 2108/22
 2096/16 2096/17 2096/17 2097/12                                              2083/1 2085/20 2096/18
 2097/13 2097/20 2097/25 2098/10       V                                     wrap [1] 2084/4
 2100/3 2100/10                                                              wrong [1] 2068/9
                                       vague [2] 2081/21 2082/19
thankful [1] 2079/25
                                       Valentine [4] 2074/16 2080/5 2088/15 Y
thanking [1] 2107/5
                                        2105/3
they've [2] 2099/7 2101/4                                                    yard [1] 2076/3
                                       various [2] 2081/24 2082/21
third [2] 2068/12 2096/14                                                    year [1] 2081/11
                                       verdict [29] 2066/5 2066/12 2067/11
third-party [1] 2068/12                                                      Year's [1] 2082/2
                                        2072/18 2090/19 2091/12 2091/12
though [2] 2086/7 2098/1                                                     years [1] 2107/7
                                        2091/15 2091/15 2091/17 2092/7
thought [2] 2082/8 2099/4                                                    YORK [16] 2065/1 2065/4 2065/12
                                        2093/4 2101/5 2101/13 2101/14
thoughts [2] 2068/10 2095/23                                                  2065/13 2065/17 2065/17 2088/9
                                        2105/23 2105/25 2106/2 2106/5 2106/7
three [16] 2069/12 2075/8 2076/16                                             2088/9 2088/11 2088/13 2088/15
                                        2106/9 2106/11 2106/14 2106/17
 2084/24 2086/15 2094/5 2096/14                                               2103/6 2103/6 2103/21 2104/13 2105/3
                                        2106/19 2106/21 2106/23 2106/25
 2098/22 2102/6 2102/21 2103/11                                              yourselves [2] 2084/14 2090/9
                                        2107/9
 2104/2 2104/18 2105/9 2106/4 2106/6
                                       version [2] 2099/9 2099/14            Z
through [5] 2074/7 2074/12 2075/6
                                       victims [1] 2090/11
 2101/17 2105/21                                                             ZHONG [16] 2065/6 2066/23 2067/8
                                       view [2] 2090/2 2093/14
throughout [2] 2072/10 2073/2                                                 2072/12 2072/18 2072/21 2077/3
                                       violated [1] 2075/12
time [11] 2074/2 2075/15 2079/7                                               2081/10 2081/20 2082/1 2084/5
                                       violation [6] 2075/3 2075/7 2075/10
 2079/25 2083/23 2085/1 2087/20                                               2084/18 2085/16 2098/7 2098/8
                                        2075/16 2079/9 2079/10
 2090/13 2090/18 2093/3 2107/14                                               2101/23
                                       visa [10] 2079/11 2082/6 2084/20
Times [1] 2065/17                                                            Zhong's [4] 2076/14 2077/5 2085/12
                                        2086/23 2102/12 2103/2 2103/17
tip [1] 2090/5                                                                2097/18
                                        2104/8 2104/24 2105/15
tips [2] 2089/20 2089/23                                                     zoom [1] 2099/18
                                       visas [3] 2075/10 2075/13 2095/20
Title [2] 2086/11 2086/21
                                       visited [1] 2078/9
today [2] 2080/22 2108/9
